Exhibit 10.1

 

Execution Version

 

Sanchez Energy Corporation

 

$400,000,000 7.75% Senior Notes due 2021

 

Purchase Agreement

 

June 10, 2013

 

RBC Capital Markets, LLC
as Representative of the
several Initial Purchasers listed
in Schedule 1 hereto

c/o RBC Capital Markets, LLC
3 World Financial Center
200 Vesey Street, 12th Floor
New York, New York 10281

 

Ladies and Gentlemen:

 

Sanchez Energy Corporation, a Delaware corporation (the “Company”) proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $400 million principal amount of its 7.75% Senior Notes due
2021 (the “Notes”).   The Notes will be issued pursuant to an Indenture to be
dated as of June 13, 2013 (the “Indenture”) among the Company, the guarantors
listed in Schedule 2 hereto (the “Guarantors” and, together with the Company,
the “Issuers”) and U.S. Bank National Association, as trustee (the “Trustee”),
and will be guaranteed on a senior basis by each of the Guarantors (the
“Guarantees” and, together with the Notes, the “Securities”).

 

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Issuers have prepared a preliminary offering
memorandum dated June 3, 2013 (the “Preliminary Offering Memorandum”), and will
prepare an offering memorandum dated the date hereof (the “Offering Memorandum”)
setting forth information concerning the Company and the Securities. Copies of
the Preliminary Offering Memorandum have been, and copies of the Offering
Memorandum will be, delivered by the Company to the Initial Purchasers pursuant
to the terms of this Agreement.  The Company hereby confirms that it has
authorized the use of the Preliminary Offering Memorandum, the other Time of
Sale Information (as defined below) and the Offering Memorandum in connection
with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement.  Unless stated to the contrary, any
references herein to the terms “Preliminary Offering Memorandum”, “Time of Sale
Information” and “Offering Memorandum” shall be deemed to refer to and include
any information filed under the Securities Exchange Act of 1934, as amended
(together with the rules and regulations of the Securities and Exchange
Commission (the “Commission”) promulgated thereunder, the “Exchange Act”), prior
to the Time of Sale (as defined herein) and incorporated

 

--------------------------------------------------------------------------------


 

by reference therein, and any references herein to the terms “amend”,
“amendment” or “supplement” with respect to the Offering Memorandum shall be
deemed to refer to and include any information filed under the Exchange Act
subsequent to the Time of Sale that is incorporated by reference therein.  All
references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” (or other references of
like import) in the Time of Sale Information (including the Preliminary Offering
Memorandum) or Offering Memorandum shall be deemed to mean and include all such
financial statements and schedules and other information which are incorporated
by reference in the Time of Sale Information or Offering Memorandum, as the case
may be. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Preliminary Offering Memorandum.

 

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Preliminary Offering Memorandum, as supplemented and amended by
the written communications listed on Annex A hereto (collectively, the “Time of
Sale Information”), shall have been prepared.

 

The Company, SEP III Holdings, LLC, a Delaware limited liability company, SN
Marquis LLC, a Delaware limited liability company, and SN Cotulla Assets, LLC, a
Texas limited liability company, have entered into a new $500 million first lien
revolving credit facility (the “First Lien Credit Facility” and together with
all other documents related to such First Lien Credit Facility, the “First Lien
Credit Documents”) with the lenders party thereto, Royal Bank of Canada as the
administrative agent, Capital One, National Association as the syndication agent
and RBC Capital Markets as sole lead arranger and sole book runner. 
Concurrently with the issuance of the Notes, the Company will pay in full all
amounts (including all accrued and deferred interest) under and terminate its
second lien credit facility maturing on May 16, 2016 (the “Existing Credit
Facility”) (the “Concurrent Transaction”).

 

The issuance and sale of the Notes (including the Guarantees), the entry by the
Company and the Guarantors into the First Lien Credit Facility and the First
Lien Credit Documents, the Concurrent Transaction, the initial extensions of
credit thereunder, if any, on the Closing Date, and the payment of transaction
costs are referred to herein collectively, as the “Transactions”.

 

Holders (including subsequent transferees) of the Securities will have the
registration rights under the registration rights agreement (the “Registration
Rights Agreement”), among the Issuers and the Initial Purchasers, to be dated
the Closing Date, substantially in the form attached hereto as Exhibit A.  Under
the Registration Rights Agreement, the Issuers will agree to (i) file with the
Commission (a) a registration statement under the Act (the “Exchange Offer
Registration Statement”) relating to a new issue of debt securities of the
Company (the “Exchange Notes”), guaranteed by the Guarantors, to be offered in
exchange for the Notes and the Guarantees thereof (the “Exchange Offer”) and
issued under the Indenture or an indenture substantially identical to the
Indenture and/or (b) under certain circumstances set forth in the Registration
Rights Agreement, a shelf registration statement pursuant to Rule 415 under the
Act (the “Shelf Registration Statement” relating to the resale by certain
holders of the Notes and the Guarantees thereof, (ii) to use commercially
reasonable efforts to cause the Exchange Offer Registration Statement and, if
applicable, the Shelf Registration Statement to be declared

 

2

--------------------------------------------------------------------------------


 

effective and (iii) to consummate the Exchange Offer, all within the time
periods specified in the Registration Rights Agreement.

 

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:

 

1.                                      Purchase and Resale of the Notes.  (a) 
The Issuers agree to issue and sell the Notes (including the Guarantees) to the
several Initial Purchasers as provided in this Agreement, and each Initial
Purchaser, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, agrees, severally
and not jointly, to purchase from the Company the respective principal amount of
Notes (including the Guarantees) set forth opposite such Initial Purchaser’s
name in Schedule 1 hereto at a price equal to 97.5% of the principal amount
thereof plus accrued interest, if any, from June 13, 2013 to the Closing Date. 
The Issuers will not be obligated to deliver any of the Notes (including the
Guarantees) except upon payment for all the Notes (including the Guarantees) to
be purchased as provided herein.

 

(b)                                 The Issuers understand that the Initial
Purchasers intend to offer the Securities for resale on the terms set forth in
the Time of Sale Information.  Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

(i)                                     it is a qualified institutional buyer
within the meaning of Rule 144A under the Securities Act (a “QIB”) and an
accredited investor within the meaning of Rule 501(a) under the Securities Act;

 

(ii)                                  it has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D under the Securities Act
(“Regulation D”) or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act; and

 

(iii)                               it has not solicited offers for, or offered
or sold, and will not solicit offers for, or offer or sell, the Securities as
part of their initial offering except:

 

(A)                               within the United States to persons whom it
reasonably believes to be QIBs in transactions pursuant to Rule 144A under the
Securities Act (“Rule 144A”) and in connection with each such sale, it has taken
or will take reasonable steps to ensure that the purchaser of the Securities is
aware that such sale is being made in reliance on Rule 144A; or

 

(B)                               in accordance with the restrictions set forth
in Annex C hereto.

 

(c)                                  Each Initial Purchaser acknowledges and
agrees that the Issuers and, for purposes of the opinions to be delivered to the
Initial Purchasers pursuant to Sections 6(f) and 6(g), counsel for the Issuers
and counsel for the Initial Purchasers, respectively, may rely upon the accuracy
of the representations and warranties of the Initial Purchasers, and compliance
by the Initial Purchasers with their agreements, contained in paragraph
(b) above (including Annex C hereto), and each Initial Purchaser hereby consents
to such reliance.

 

3

--------------------------------------------------------------------------------


 

(d)                                 The Issuers acknowledge and agree that the
Initial Purchasers may offer and sell Securities to or through any affiliate of
an Initial Purchaser in the manner contemplated by the Time of Sale Information
and the Offering Memorandum and that any such affiliate may offer and sell
Securities purchased by it to or through any Initial Purchaser.

 

(e)                                  The Issuers acknowledge and agree that the
Initial Purchasers and the Representative are acting solely in the capacity of
an arm’s length contractual counterparty to the Issuers with respect to the
offering of Securities contemplated hereby (including in connection with
determining the terms of the offering) and not as financial advisors or
fiduciaries to, or agents of, the Company, the Guarantors or any other person. 
Additionally, neither the Representative nor any other Initial Purchaser is
advising the Company, the Guarantors or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.  The Company
and the Guarantors shall consult with their own advisors concerning such matters
and shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and neither the
Representative nor any other Initial Purchaser shall have any responsibility or
liability to the Issuers with respect thereto.  Any review by the Representative
or any Initial Purchaser of the Company, the Guarantors, and the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Representative or such Initial
Purchaser, as the case may be, and shall not be on behalf of the Company, the
Guarantors or any other person.

 

2.                                      Payment and Delivery.  (a)  Payment for
and delivery of the Securities will be made at the offices of Paul Hastings LLP
at 10:00 A.M., New York City time, on June 13, 2013 or at such other time or
place on the same or such other date, not later than the fifth business day
thereafter, as the Representative and the Company may agree upon in writing. 
The time and date of such payment and delivery is referred to herein as the
“Closing Date.”

 

(b)                                 Payment for the Securities shall be made by
wire transfer in immediately available funds to the account(s) specified by the
Company to the Representative against delivery to the nominee of The Depository
Trust Company, for the account of the Initial Purchasers, of one or more global
notes representing the Notes (collectively, the “Global Note”), with any
transfer taxes payable in connection with the sale of the Securities to the
Initial Purchasers duly paid by the Company.  The Global Note will be made
available for inspection by the Representative not later than 10:00 A.M., New
York City time, on the business day prior to the Closing Date.

 

3.                                      Representations and Warranties of the
Company and the Guarantors.  The Company and the Guarantors jointly and
severally represent and warrant to each Initial Purchaser that as of the date
hereof and as of the Closing Date (references in this Section 3 to the “Offering
Memorandum” are to (x) the Time of Sale Information in the case of
representations and warranties made as of the date hereof and (y) the Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):

 

(a)                                 Preliminary Offering Memorandum, Time of
Sale Information and Offering Memorandum.  The Preliminary Offering Memorandum,
as of its date, did not, the Time of Sale Information, at the Time of Sale, did
not, and at the Closing Date, will not, and the Offering Memorandum, as of its
date (as amended or supplemented in accordance with Section 4(b), as

 

4

--------------------------------------------------------------------------------


 

applicable) and as of the Closing Date, will not, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company and the Guarantors make no
representation or warranty with respect to any statements or omissions made
solely in reliance upon and in conformity with information relating to any
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representative expressly for use in the Preliminary Offering
Memorandum, the Time of Sale Information or the Offering Memorandum.

 

(b)                                 Additional Written Communications.  The
Issuers (including their agents and representatives, other than the Initial
Purchasers in their capacity as such) have not prepared, made, used, authorized,
approved or referred to and will not prepare, make, use, authorize, approve or
refer to any written communication that constitutes an offer to sell or
solicitation of an offer to buy the Securities (each such communication by the
Issuers or their agents and representatives (other than a communication referred
to in clauses (i), (ii) and (iii) below) an “Issuer Written Communication”)
other than (i) the Preliminary Offering Memorandum, (ii) the Offering
Memorandum, (iii) the documents listed on Annex A hereto, including a term sheet
substantially in the form of Annex B hereto, which constitute part of the Time
of Sale Information, and (iv) any electronic road show or other written
communications, in each case used in accordance with Section 4(c).  Each such
Issuer Written Communication, when taken together with the Time of Sale
Information, did not, and at the Closing Date will not, contain (i)  any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading and (ii) any information that conflicted,
conflicts or will conflict with the information contained in this Agreement;
provided that the Company makes no representation and warranty with respect to
any statements or omissions made in each such Issuer Written Communication
solely in reliance upon and in conformity with information relating to any
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representative expressly for use in any Issuer Written
Communication. The documents incorporated or deemed to be incorporated by
reference in the Preliminary Offering Memorandum, the Time of Sale Information
and the Offering Memorandum at the time they were or hereafter are filed with
the Commission complied and will comply in all material respects with the
requirements of the Exchange Act (the “Incorporated Documents”).  Each such
Incorporated Document, when taken together with the Time of Sale Information,
did not as of the Time of Sale, and at the Closing Date will not, contain any
untrue statement of material fact or omit to state a material fact necessary in
order to make the statement therein, in light of the circumstances under which
they were made, not misleading.

 

(c)                                  Eligible for Resale.  The Securities are
eligible for resale pursuant to Rule 144A and there are no securities of the
Issuers that are listed on a national securities exchange registered under
Section 6 of the Exchange Act or that are quoted in a United States automated
interdealer quotation system of the same class within the meaning of Rule 144A
as the Securities.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Financial Statements.

 

(i)                                     The financial statements and the related
notes thereto included in each of the Preliminary Offering Memorandum, the Time
of Sale Information and the Offering Memorandum present fairly in all material
respects the financial position of the Company and its Subsidiaries (as defined
below) as of the dates indicated and the results of their operations and the
changes in their cash flows for the periods specified; such financial statements
have been prepared in conformity with U.S. generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods covered
and in compliance with Regulation S-X (“Regulation S-X”) under the Exchange Act;
the other financial information included in each of the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum has been
derived from the accounting records of the Company and its Subsidiaries and
presents fairly the information shown thereby.

 

(ii)                                  The unaudited pro forma financial
statements (including the notes thereto) or other pro forma financial
information included in each of the Preliminary Offering Memorandum, the Time of
Sale Information and the Offering Memorandum, except as set forth in the letter,
dated April 2, 2013, from the Commission to the Company, (A) comply as to form
in all material respects with the applicable requirements of Regulation S-X,
(B) have been prepared in accordance with the Commission’s rules and guidelines
with respect to pro forma financial statements and (C) have been properly
computed and presented on the bases described therein.  The assumptions used in
the preparation of the pro forma financial statements and the other pro forma
and adjusted financial information included in the Offering Memorandum
(including “Adjusted EBITDA”) are reasonable, and the adjustments used therein
are appropriate to give effect to the transactions or circumstances referred to
therein.

 

(e)                                  No Material Adverse Change.  Since the date
of the most recent financial statements of the Company included in each of the
Time of Sale Information and the Offering Memorandum (i) other than in
connection with the Transactions, there has not been any material reduction in
the capital stock or material increase of long-term debt of the Company or any
of the Guarantors, or any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Company on any class of capital stock
other than in respect of its outstanding shares of preferred stock described in
the Time of Sale Information and the Offering Memorandum, or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the business, properties, rights, assets, management,
financial position, results of operations of the Company and the Guarantors
taken as a whole; (ii) other than in connection with the Transactions, neither
the Company nor any of the Guarantors has entered into any transaction or
agreement that is material to the Company and the Guarantors taken as a whole or
incurred any liability or obligation, direct or contingent, that is material to
the Company and the Guarantors taken as a whole; (iii) neither the Company nor
any of the Guarantors has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority and
(iv) there has not been any material adverse change in the ability of the
Company or the Guarantors to consummate any of the Transactions on a timely
basis, except in each case as otherwise disclosed in the Time of Sale
Information.

 

(f)                                   Organization and Good Standing.  Attached
as Exhibit B is a true and complete list of each entity in which the Company has
a direct or indirect majority equity or voting interest

 

6

--------------------------------------------------------------------------------


 

(each, a “Subsidiary” and, together, the “Subsidiaries”) and their jurisdictions
of organization.  The Company does not own or control, directly or indirectly,
any corporation, association or other entity other than the Subsidiaries. The
Company and each of the Guarantors have been duly organized and are validly
existing and in good standing under the laws of their respective jurisdictions
of organization, are duly qualified to do business and are in good standing in
each jurisdiction in which their respective ownership or lease of property or
the conduct of their respective businesses requires such qualification, and have
all power and authority necessary to own or hold their respective properties and
to conduct the businesses in which they are engaged, except where the failure to
be so qualified, in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect on the
business, properties, rights, assets, management, financial position, results of
operations of the Company and the Guarantors taken as a whole or on the
performance by the Company and the Guarantors of their obligations under the
Securities (a “Material Adverse Effect”).

 

(g)                                  Capitalization.  The Company has an
authorized capitalization as set forth in each of the Time of Sale Information
and the Offering Memorandum under the heading “Capitalization”.  All of the
issued and outstanding equity interests of each Guarantor have been duly and
validly authorized and issued, are fully paid and non-assessable (except as
non-assessability may be affected by Section 18-607 and 18-804 of the Delaware
Limited Liability Company Act), have been issued in compliance with federal and
state securities laws, were not issued in violation of any preemptive, right of
first refusal, or similar right and, except as set forth in the Offering
Memorandum, are owned, directly or indirectly through Subsidiaries, by the
Company free and clear of all liens (other than security interests granted
pursuant the First Lien Credit Documents and the Existing Credit Facility). 
Except as set forth in the Offering Memorandum, there are no outstanding
options, warrants or other rights to acquire or purchase, or instruments
convertible into or exchangeable for, any equity interests of the Company or any
of the Guarantors.  No holder of any securities of the Company or any of the
Subsidiaries is entitled to have such securities (other than the Securities)
registered under any registration statement contemplated by the Registration
Rights Agreement.

 

(h)                                 Due Authorization.  The Company and each of
the Guarantors have full right, power and authority to execute and deliver this
Agreement, the Notes and the Indenture (including, with respect to the
Guarantors, when the Notes and Exchange Notes, as the case may be, have been
duly and validly authenticated in accordance with the terms of the Indenture
and, in the case of the Notes, duly and validly paid for by and delivered to the
Initial Purchasers in accordance with the terms of this Agreement, the
Guarantees) (collectively, the “Transaction Documents”) and to perform their
respective obligations hereunder and thereunder; and all action required to be
taken for the due and proper authorization, execution and delivery of each of
the Transaction Documents and the consummation of the transactions contemplated
thereby has been duly and validly taken.

 

(i)                                     The Indenture.  The Indenture has been
duly authorized by the Company and each of the Guarantors and, when duly
executed and delivered in accordance with its terms by each of the parties
thereto (assuming due authorization by the Trustee), will constitute a valid and
legally binding agreement of the Company and each of the Guarantors enforceable
against the Company and each of the Guarantors in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’

 

7

--------------------------------------------------------------------------------


 

rights generally or by equitable principles relating to enforceability
(collectively, the “Enforceability Exceptions”). The Indenture, when executed
and delivered, will conform in all material respects to the description thereof
in the Offering Memorandum.

 

(j)                                    The Notes.  The Notes have been duly and
validly authorized for issuance and sale to the Initial Purchasers by the
Company, and when issued, authenticated in the manner provided for in the
Indenture and delivered by the Company against payment therefor by the Initial
Purchasers in accordance with the terms of this Agreement and the Indenture, the
Notes will be in the form contemplated by the Indenture and will be legally
binding and valid obligations of the Company, entitled to the benefits of the
Indenture and enforceable against the Company in accordance with their terms,
except as the enforcement thereof may be limited by the Enforceability
Exceptions.  The Notes, when issued, authenticated and delivered as provided
above, will conform in all material respects to the description thereof in the
Offering Memorandum.  The Exchange Notes have been, or on or before the Closing
Date will be, duly and validly authorized for issuance by the Company, and when
issued, authenticated in the manner provided for in the Indenture and delivered
by the Company in accordance with the terms of the Registration Rights
Agreement, the Exchange Offer and the Indenture, the Exchange Notes will be in
the form contemplated by the Indenture and will be legally binding and valid
obligations of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by the Enforceability Exceptions.

 

(k)                                 The Guarantees.  The Guarantees have been
duly and validly authorized by each of the Guarantors and, when the Notes are
issued, authenticated in the manner provided for in the Indenture and delivered
by the Company against payment by the Initial Purchasers in accordance with the
terms of this Agreement and the Indenture, will be evidenced by the Indenture as
contemplated by the Indenture and will be legally binding and valid obligations
of the Guarantors, entitled to the benefits of the Indenture, enforceable
against each of them in accordance with their terms, except that enforceability
thereof may be limited by the Enforceability Exceptions.  The Guarantees, when
the Notes are issued, authenticated and delivered, will conform in all material
respects to the description thereof in the Offering Memorandum. The guarantees
of the Exchange Notes have been, or on or before the Closing Date will be, duly
and validly authorized by each of the Guarantors and, when the Exchange Notes
are issued, authenticated in the manner provided for in the Indenture and
delivered in accordance with the terms of the Registration Rights Agreement, the
Exchange Offer and the Indenture, will be evidenced by the Indenture as
contemplated by the Indenture and will be legally binding and valid obligations
of the Guarantors, entitled to the benefits of the Indenture, enforceable
against each of them in accordance with their terms, except that enforceability
thereof may be limited by the Enforceability Exceptions.

 

(l)                                     Purchase Agreement.  This Agreement has
been duly authorized, executed and delivered by the Company and each of the
Guarantors.

 

(m)                             Registration Rights Agreement.  The Registration
Rights Agreement has been duly and validly authorized by each Issuer and, when
duly executed and delivered by the Issuers (assuming the due authorization,
execution and delivery thereof by the Initial Purchasers), will constitute a
valid and legally binding obligation of each such Issuer, enforceable against it
in

 

8

--------------------------------------------------------------------------------


 

accordance with its terms, except that (A) the enforcement thereof may be
limited by the Enforceability Exceptions and (B) any rights to indemnity or
contribution thereunder may be limited by federal and state securities laws and
public policy considerations.  The Registration Rights Agreement, when executed
and delivered, will conform in all material respects to the description thereof
in the Offering Memorandum.

 

(n)                                 [Intentionally omitted.]

 

(o)                                 Descriptions of the Transaction Documents. 
Each Transaction Document conforms in all material respects to the description
thereof contained in each of the Time of Sale Information and the Offering
Memorandum.

 

(p)                                 No Violation or Default.  None of the
Company or any of the Guarantors is (i) in violation of its charter or by-laws
or similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of the Guarantors is a party or by which
the Company or any of the Guarantors is bound or to which any of the properties,
rights or assets of the Company or any of the Guarantors is subject; or (iii) in
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority, except, in the
case of clauses (ii) and (iii) above, for any such default or violation that
would not, individually or in the aggregate, have a Material Adverse Effect.

 

(q)                                 No Conflicts.  None of the execution,
delivery and performance by the Company and each of the Guarantors of each of
the Transaction Documents to which each is a party, the issuance and sale of the
Securities (including the Guarantees) and the consummation of each of the
Transactions to be consummated on or after the date hereof and each of the
transactions contemplated by the Transaction Documents will (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any properties, rights or assets of the Company or
any of the Guarantors pursuant to, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of the
Guarantors is a party or by which the Company or any of the Guarantors is bound
or to which any of the properties, rights or assets of the Company or any of the
Guarantors is subject (other than under the Existing Credit Facility or any lien
or encumbrance created or imposed pursuant to the collateral documents relating
to the First Lien Credit Facility or the Existing Credit Facility), (ii) result
in any violation of the provisions of the charter or by-laws or similar
organizational documents of the Company or any of the Guarantors or
(iii) assuming the accuracy of the representations and warranties of the Initial
Purchasers contained in Section 1(b) (including Annex C hereto) and their
compliance with their agreements set forth therein, result in the violation of
any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation, default,
lien, charge or encumbrance that would not, individually or in the aggregate,
have a Material Adverse Effect.

 

9

--------------------------------------------------------------------------------


 

(r)                                    No Consents Required.  Assuming the
accuracy of the representations and warranties of the Initial Purchasers in
Section 1(b) of this Agreement (including Annex C hereto) and their compliance
with their agreements set forth therein, no consent, approval, authorization,
order, registration or qualification of or with any court or arbitrator or
governmental or regulatory authority is required for the execution, delivery and
performance by the Company and each of the Guarantors of each of the Transaction
Documents to which each is a party, the issuance and sale of the Notes
(including the Guarantees), and the consummation of each of the Transactions to
be consummated on or after the date hereof and each of the transactions
contemplated by the Transaction Documents, except for such consents, approvals,
authorizations, orders and registrations or qualifications (i) as may be
required under applicable state or foreign securities laws in connection with
the purchase and resale of the Securities by the Initial Purchasers, (ii) that
have been obtained, (iii) as required under the Securities Act, the Exchange Act
or the securities laws of the several states of the United States and any
foreign jurisdictions with respect to the Issuers’ obligations under the
Registration Rights Agreement, or (iv) such other consents, approvals,
authorizations, orders and registrations or qualifications the failure of which
to obtain would not, individually or in the aggregate, have a Material Adverse
Effect.

 

(s)                                   Legal Proceedings.  Except as described in
each of the Time of Sale Information and the Offering Memorandum, there are no
legal, governmental or regulatory investigations, actions, suits or proceedings
(including, without limitation, with respect to any actual or alleged exposure
to asbestos or any other hazardous or toxic substances or wastes, pollutants or
contaminants) pending to which the Company or any of the Guarantors is or may be
a party or to which any property of the Company or any of the Guarantors is or
may be the subject that, individually or in the aggregate, if determined
adversely to the Company or any of the Guarantors, could reasonably be expected
to have a Material Adverse Effect; and no such investigations, actions, suits or
proceedings are to the best knowledge of the Company and each of the Guarantors,
threatened or contemplated by any governmental or regulatory authority or by
others.

 

(t)                                    Independent Accountant.  The public
accounting firm, who has certified certain financial statements of the Company
and its Subsidiaries, is an independent public accountant with respect to the
Company and its Subsidiaries within the meaning of Rule 101 of the Code of
Professional Conduct of the American Institute of Certified Public Accountants
and its interpretations and rulings thereunder.

 

(u)                                 Title to Real and Personal Property.  The
Company and the Guarantors own, lease or license all real and personal property
that are material to the respective businesses of the Company and the Guarantors
except such as would not, individually or in the aggregate, have a Material
Adverse Effect.  The Company and the Guarantors have good and marketable title
to all real property owned by them and good title to all personal property owned
by them, in each case free and clear of all liens, encumbrances, claims and
defects and imperfections of title except those that (i) do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Guarantors, (ii) secure the First Lien Credit Facility and the
Existing Credit Facility, which (in the latter case) liens shall be released
substantially contemporaneously with the issuance of the Securities on the
Closing Date, (iii) are described in the Offering Memorandum, (iii) permitted by
the Indenture and First Lien Credit Facility or (iv)

 

10

--------------------------------------------------------------------------------


 

could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

 

(v)                                 Title to Intellectual Property.(i) The
Company and the Guarantors own or possess adequate rights to use all material
patents, patent applications, trademarks, service marks, trade names, trademark,
trade name, and service mark registrations and applications thereof, copyrights,
domain names, licenses and know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures) and all other U.S. and foreign intellectual property rights
(collectively, “Intellectual Property”) necessary for the conduct of their
respective businesses; (ii) to the knowledge of the Company and the Guarantors,
the conduct of their respective businesses does not infringe, misappropriate, or
otherwise violate in any material respect any Intellectual Property rights of
others; (iii) the Company and the Guarantors have not received any written
notice alleging or threatening any claim of infringement, misappropriation, or
other violation of any Intellectual Property rights of others; and (iv) to the
best knowledge of the Company and the Guarantors, the Intellectual Property
owned by the Company and the Guarantors is not being infringed, misappropriated
or otherwise violated by any third party, except where such lack of ownership or
possession, infringement, misappropriation or violation could not reasonably be
expected to have a Material Adverse Effect.

 

(w)                               No Undisclosed Relationships.  No
relationship, direct or indirect, exists between or among the Company or its
Subsidiaries, on the one hand, and the directors, officers, stockholders or
other affiliates of the Company or any of its Subsidiaries, on the other, that
would be required by the Securities Act to be described in a registration
statement to be filed with the Commission and that is not so described in each
of the Time of Sale Information and the Offering Memorandum. There are no
outstanding loans, advances (except advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company or any
affiliate of the Company to or for the benefit of any of the officers or
directors of the Company or any affiliate of the Company or any of their
respective family members and no such loans, advances or guarantees violate the
Sarbanes Oxley Act (as defined below).

 

(x)                                 Investment Company Act.  None of the Company
or any of its Subsidiaries is, and after giving effect to the offering and sale
of the Securities and the application of the proceeds thereof as described in
each of the Time of Sale Information and the Offering Memorandum none of them
will be, an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder.

 

(y)                                 No Event of Default.  No event of default
exists under any contract, indenture, mortgage, loan agreement, note, lease or
other agreement or instrument constituting Indebtedness (as defined in the
Indenture) of the Company or any of the Guarantors.

 

(z)                                  Taxes.  The Company and the Guarantors have
paid all federal, state, local and foreign taxes and filed all tax returns
required to be paid or filed through the date hereof; and there is no tax
deficiency that has been, or could reasonably be expected to be, asserted
against the Company or any of the Guarantors or any of their respective
properties or assets, except such

 

11

--------------------------------------------------------------------------------


 

failure to pay or file or deficiencies that could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(aa)                          Licenses and Permits.  The Company and the
Guarantors possess all licenses, sub-licenses, certificates, permits and other
authorizations issued by, and have made all declarations and filings with, the
appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in each of
the Time of Sale Information and the Offering Memorandum, except where the
failure to possess or make the same would not, individually or in the aggregate,
have a Material Adverse Effect; and neither the Company nor any of the
Guarantors has received notice of any revocation or modification of any such
license, sublicense, certificate, permit or authorization or has any reason to
believe that any such license, certificate, permit or authorization will not be
renewed in the ordinary course, except as would not have a Material Adverse
Effect.

 

(bb)                          No Labor Disputes.  No labor disturbance by or
dispute with employees of the Company or any of the Guarantors exists or, to the
best knowledge of the Company and each of the Guarantors, is contemplated or
threatened, and neither the Company nor any Guarantor is aware of any existing
or imminent labor disturbance by, or dispute with, the employees of any of the
Company’s or any of the Guarantors’ principal suppliers, contractors or
customers, except as would not have a Material Adverse Effect.  None of the
Company or any of the Guarantors has received any notice of cancellation or
termination with respect to any collective bargaining agreement to which it is a
party.

 

(cc)                            Compliance with Environmental Laws. (i) Except
as referenced in each of the Time of Sale Information and the Offering
Memorandum:  the Company and the Guarantors (x) are, and at all prior times
were, in compliance with any and all federal, state, local and foreign laws,
rules, regulations, requirements, decisions and orders relating to the
protection of human health or safety, the environment, natural resources,
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses, and (z) have not received written notice of any actual or potential
liability under or relating to any Environmental Laws, including for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, and have no knowledge of any
event or condition that would reasonably be expected to result in any such
notice, and (ii) there are no costs or liabilities associated with Environmental
Laws of or relating to the Company or the Guarantors, except in the case of each
of (i) and (ii) above, for any such failure to comply, or failure to receive
required permits, licenses or approvals, or cost or liability, as would not,
individually or in the aggregate, have a Material Adverse Effect; and
(iii) except as referenced in each of the Time of Sale Information and the
Offering Memorandum or as would not, individually or in the aggregate have a
Material Adverse Effect, (x) there are no proceedings that are pending, or that
are known to be contemplated, against the Company or any of the Guarantors under
any Environmental Laws in which a governmental entity is also a party, (y) the
Company and the Guarantors are not aware of any issues regarding compliance with
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that could reasonably be

 

12

--------------------------------------------------------------------------------


 

expected to have a material effect on the capital expenditures, earnings or
competitive position of the Company and the Guarantors, and (z) none of the
Company and the Guarantors anticipates material capital expenditures as a result
of any Environmental Laws.

 

(dd)                          Compliance with ERISA.  Except as would not,
individually or in the aggregate, have a Material Adverse Effect, (i) each
employee benefit plan, within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), for which the
Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability other than a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA (each, a “Plan”) is in compliance with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred within the last six years with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption;
(iii) for each Plan that is subject to the funding rules of Section 412 of the
Code or Section 302 of ERISA, no failure to satisfy the “minimum funding
standard” or “minimum funding contribution” (as such terms are defined in
Section 412 or 430 of the Code or Section 302 of ERISA), whether or not waived,
has occurred or is reasonably expected to occur; (iv) no “reportable event”
(within the meaning of Section 4043(c) of ERISA) has occurred within the last
six years or is reasonably expected to occur; and (v) neither the Company nor
any member of the Controlled Group has incurred within the last six years, nor
reasonably expects to incur, any liability under Title IV of ERISA (other than
employer contributions and premiums to the PBGC, in the ordinary course and
without default) in respect of a Plan or in respect of any “multiemployer plan,”
within the meaning of Section 4001(a)(3) of ERISA.

 

(ee)                            Insurance.  Except as described in each of the
Time of Sale Information and the Offering Memorandum, the Company and the
Guarantors have insurance covering their respective properties, operations,
personnel and businesses, including business interruption insurance, which
insurance is in amounts and insures against such losses and risks as are
adequate, as reasonably determined by the Company, to protect the Company and
the Guarantors and their respective businesses; and none of the Company or any
of the Guarantors has (i) received written notice from any insurer or agent of
such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

 

(ff)                              No Unlawful Payments.  None of the Company or
any of its Subsidiaries nor, to the knowledge of the Company and each of the
Guarantors, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its Subsidiaries has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

 

13

--------------------------------------------------------------------------------


 

(gg)                            Compliance with Money Laundering Laws.  The
operations of the Company and its Subsidiaries are and have been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any of its Subsidiaries with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company and
each of the Guarantors, threatened.

 

(hh)                          Compliance with OFAC.  None of the Company or any
of its Subsidiaries or, to the knowledge of the Company and each of the
Guarantors, any director, officer, agent, employee or affiliate of the Company
or any of its Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any Guarantor, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

 

(ii)                                  Compliance with USA Patriot Act.  In
accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Initial Purchasers are required
to obtain, verify and record information that identifies their respective
clients, including the Company and the Guarantors, which information may include
the name and address of their respective clients, as well as other information
that will allow the Initial Purchasers to properly identify their respective
clients.

 

(jj)                                Solvency.  On and immediately after the
Closing Date, the Company and the Guarantors (after giving effect to the
Transactions to be consummated on or after the date hereof and the other
transactions related thereto as described in each of the Time of Sale
Information and the Offering Memorandum) will be Solvent.  As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market value (or present fair saleable value) of
the assets of the Company and the Guarantors are not less than the total amount
required to pay the liabilities of the Company and the Guarantors on their total
existing debts and liabilities (including contingent liabilities) as they become
absolute and matured; (ii) assuming consummation of the issuance of the
Securities as contemplated by this Agreement, the Time of Sale Information and
the Offering Memorandum, the Company and the Guarantors are not incurring debts
or liabilities beyond their ability to pay as such debts and liabilities mature;
and (iii) the Company and the Guarantors are not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which their property would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which the
Company and the Guarantors are engaged.

 

(kk)                          No Restrictions on Subsidiaries.  Except as
provided in the First Lien Credit Documents or the Existing Credit Facility, no
Guarantor is currently prohibited, directly or indirectly, under any agreement
or other instrument to which it is a party or is subject, from

 

14

--------------------------------------------------------------------------------


 

paying any dividends to the Company, from making any other distribution on such
Guarantor’s capital stock, from repaying to the Company any loans or advances to
such Guarantor from the Company or from transferring any of such Guarantor’s
properties or assets to the Company or any other Guarantor of the Company,
except for any such restrictions that will be permitted by the Indenture.

 

(ll)                                  No Broker’s Fees.  None of the Company,
the Guarantors or any of their Subsidiaries is a party to any contract,
agreement or understanding with any person (other than this Agreement) that
would give rise to a valid claim against any of them or any Initial Purchaser
for a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Securities.

 

(mm)                  Rule 144A Eligibility.  The Securities are eligible for
resale pursuant to Rule 144A and on the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum,
the Time of Sale Information and the Offering Memorandum, as of its respective
date, contains or will contain all the information that, if requested by a
prospective purchaser of the Securities, would be required to be provided to
such prospective purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

 

(nn)                          No Integration.  None of the Company or any of its
Subsidiaries (as defined in Rule 501(b) of Regulation D) has, directly or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(oo)                          No General Solicitation or Directed Selling
Efforts.

 

(i)                                     None of the Company, the Guarantors or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any
directed selling efforts within the meaning of Regulation S under the Securities
Act (“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.  Neither the Company nor any of its
affiliates has entered into, or will enter into, any contractual arrangement
with respect to the distribution of the Securities except for this Agreement.

 

(pp)                          Securities Law Exemptions.  Assuming the accuracy
of the representations and warranties of the Initial Purchasers contained in
Section 1(b) (including Annex C hereto) and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the

 

15

--------------------------------------------------------------------------------


 

Securities Act or until such time as Exchange Notes are issued pursuant to an
effective registration statement, to qualify the Indenture under the Trust
Indenture Act.

 

(qq)                          No Stabilization.  Neither the Company nor any of
the Guarantors has taken, directly or indirectly, any action designed to or that
could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.

 

(rr)                                Margin Rules.  Neither the issuance, sale
and delivery of the Securities nor the application of the proceeds thereof by
the Company as described in each of the Time of Sale Information and the
Offering Memorandum will violate Regulation T, U or X of the Board of Governors
of the Federal Reserve System or any other regulation of such Board of
Governors.

 

(ss)                              Forward-Looking Statements.  No
forward-looking statement (as described in the Time of Sale Information and the
Offering Memorandum under the caption “Cautionary Note Regarding Forward-Looking
Statements”) contained in any of the Time of Sale Information or the Offering
Memorandum has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

(tt)                                Statistical and Market Data.  The
statistical and market-related data and forward-looking statements included in
the Offering Memorandum are based on or derived from sources that the Company
and the Guarantors believe to be reliable and accurate in all material respects
and represent their good faith estimates that are made on the basis of data
derived from such sources. The Company has obtained the written consent to the
use of such data from such sources to the extent required or as would be
required if the offering of the Securities was being registered pursuant to the
rules and regulations of the Commission.

 

(uu)                          Accounting Controls.  The Company and its
Subsidiaries maintain systems of internal accounting controls sufficient to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP, including, but not limited to internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company and the Guarantors are not aware of any
material weakness or significant deficiency in the Company’s internal controls
other than as described in each of the Time of Sale Information and the Offering
Memorandum.

 

(vv)                          Compliance with Applicable Provisions of the
Sarbanes Oxley Act.

 

(i)                                     The Company and its Subsidiaries have
established and maintain and evaluate “disclosure controls and procedures” (as
such term is defined in Rules 13a-15 and 15d-14 under the Exchange Act) and
“internal control over financial reporting” (as such term is defined in
Rules 13a-15 and 15d-14 under the Exchange Act) that are in compliance with the
Sarbanes Oxley Act of 2002, as amended (together with the rules and regulations
promulgated in

 

16

--------------------------------------------------------------------------------


 

connection therewith, the “Sarbanes Oxley Act”); such disclosure controls and
procedures and internal control over financial reporting are designed to ensure
that material information relating to the Company and the Subsidiaries is made
known to the chief executive officer and chief financial officer of the Company
by others within the Company or any Subsidiary, and such disclosure controls and
procedures and internal control over financial reporting are effective to
perform the functions for which they were established; the Company’s independent
auditors and the audit committee of the board of directors of the Company have
been advised of: (A) any significant deficiencies in the design or operation of
internal control over financial reporting which could adversely affect the
Company’s ability to record, process, summarize, and report financial data, and
(B) any fraud, whether or not material, that involves management or other
employees who have a role in the Company’s internal control over financial
reporting; any material weaknesses in internal control over financial reporting
have been identified to the Company’s independent auditors and audit committee
of the board of directors of the Company; since the date of the most recent
evaluation of such disclosure controls and procedures and internal control over
financial reporting, there have been no significant changes in internal control
over financial reporting or in other factors that could significantly affect
internal control over financial reporting, including any corrective actions with
regard to significant deficiencies and material weaknesses disclosed in the Time
of Sale Information and the Offering Memorandum.  The Company has provided or
made available to the Initial Purchasers or their counsel true and complete
copies of all extant minutes or draft minutes of meetings, or resolutions
adopted by written consent, of the board of directors of the Company and each
Subsidiary and each committee of each such board in the past three years, and
all agendas for each such meeting for which minutes or draft minutes do not
exist.

 

(ii)                                  There is and has been no failure on the
part of the Company or its Subsidiaries or, to the knowledge of the Company, any
of the Company’s and its Subsidiaries’ directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes Oxley Act,
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

 

(ww)                      Regulation S.  The Company, the Guarantors and their
respective affiliates and all persons acting on their behalf (other than the
Initial Purchasers, as to whom the Company and the Guarantors make no such
representation) have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Securities outside the United States and, in connection therewith, the Time of
Sale Information and the Offering Memorandum contain or will contain the
disclosures required by Rule 902.  The Company is a “reporting issuer”, as
defined in Rule 902 under the Securities Act.

 

(xx)                          Reserve Engineers.  Ryder Scott Company, L.P., a
reserve engineer that prepared reserve reports on estimated net proved oil and
natural gas reserves held by the Company and its Subsidiaries as of December 31,
2012 and March 31, 2013 (after giving effect to the Cotulla acquisition, as
defined in the Time of Sale Information) was, as of the date of preparation of
such reserve reports, and is, as of the date hereof, an independent petroleum
engineer with respect to the Company.

 

(yy)                          Reserve Report Information.  The information
contained in the Preliminary Offering Memorandum and Offering Memorandum
regarding estimated proved reserves is based

 

17

--------------------------------------------------------------------------------


 

upon the reserve reports prepared by Ryder Scott Company, L.P.  The information
provided to Ryder Scott Company, L.P. by the Company, including, without
limitation, information as to: production, costs of operation and development,
current prices for production, agreements relating to current and future
operations and sales of production, was true and correct in all material
respects on the dates that such reports were made. Such information was provided
to Ryder Scott Company, L.P. in accordance with all customary industry
practices.

 

(zz)                            Reserve Reports.  The reserve reports prepared
by Ryder Scott Company, L.P. setting forth the estimated proved reserves
attributed to the oil and gas properties of the Company and its Subsidiaries
accurately reflect in all material respects the ownership interests of the
Company and its Subsidiaries in the properties therein (after giving effect to
the Cotulla acquisition). Other than normal production of reserves, intervening
market commodity price fluctuations, fluctuations in demand for such products,
adverse weather conditions, unavailability or increased costs of rigs,
equipment, supplies or personnel, the timing of third party operations and other
facts, in each case in the ordinary course of business, and except as disclosed
in the Preliminary Offering Memorandum and Offering Memorandum, the Company is
not aware of any facts or circumstances that would result in a material adverse
change in the aggregate net reserves, or the present value of future net cash
flows therefrom, as described in the Preliminary Offering Memorandum and
Offering Memorandum and the reserve reports; and estimates of such reserves and
present values as described in the Preliminary Offering Memorandum and Offering
Memorandum and reflected in the reserve reports comply in all material respects
with the applicable requirements of Regulation S-X and Subpart 1200 of
Regulation S-K under the Securities Act.

 

4.                                      Further Agreements of the Company and
the Guarantors.  The Company and each of the Guarantors jointly and severally
covenant and agree with each Initial Purchaser that:

 

(a)                                 Delivery of Copies.  The Company will
deliver, without charge, to the Initial Purchasers as many copies of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including all amendments and
supplements thereto) as the Representative may reasonably request.

 

(b)                                 Offering Memorandum, Amendments or
Supplements.  Before finalizing the Time of Sale Information and the Offering
Memorandum or making or distributing any amendment or supplement to any of the
Time of Sale Information or the Offering Memorandum, the Company will furnish to
the Representative and counsel for the Initial Purchasers a copy of the proposed
Time of Sale Information and Offering Memorandum or such amendment or supplement
for review, and will not distribute any such proposed Time of Sale Information
and Offering Memorandum, amendment or supplement to which the Representative
reasonably objects (unless the Issuers are advised by counsel that they are
required by law to so amend or supplement the Time of Sale Information or
Offering Memorandum).

 

(c)                                  Additional Written Communications.  Before
making, preparing, using, authorizing, approving or referring to any Issuer
Written Communication, the Company will furnish to the Representative and
counsel for the Initial Purchasers a copy of such written communication for
review and will not make, prepare, use, authorize, approve or refer to any such
written communication to which the Representative reasonably objects (unless the
Issuers

 

18

--------------------------------------------------------------------------------


 

are advised by counsel that they are required by law to so amend or supplement
the Time of Sale Information or Offering Memorandum).

 

(d)                                 Notice to the Representative.  The Company
will advise the Representative promptly, and confirm such advice in writing,
(i) of the issuance by any governmental or regulatory authority of any order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or the initiation or
threatening of any proceeding for that purpose; (ii) of the occurrence of any
event at any time prior to the completion of the initial offering of the
Securities as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Company or any of the Guarantors of
any notice with respect to any suspension of the qualification of the Securities
for offer and sale in any jurisdiction or the known initiation or threatening of
any proceeding for such purpose; and the Company and the Guarantors will use its
commercially reasonable efforts to prevent the issuance of any such order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or suspending any such
qualification of the Securities and, if any such order is issued, will use
commercially reasonable efforts to obtain as soon as possible the withdrawal
thereof.

 

(e)                                  Time of Sale Information.  If at any time
prior to the Closing Date (i) any event shall occur or condition shall exist as
a result of which any of the Time of Sale Information as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement any of the Time of Sale Information
to comply with law, the Company will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to any of the Time of Sale
Information as may be necessary so that the statements in any of the Time of
Sale Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with law.

 

(f)                                   Ongoing Compliance of the Offering
Memorandum.  If at any time prior to the completion of the initial offering of
the Securities (i) any event shall occur or condition shall exist as a result of
which the Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, not
misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will immediately notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements to the Offering
Memorandum as may be necessary so that the statements in the Offering Memorandum
as so amended or supplemented will not, in the light of the circumstances
existing when the Offering

 

19

--------------------------------------------------------------------------------


 

Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.

 

(g)                                  Blue Sky Compliance.  The Company will
qualify the Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions as the Representative shall reasonably request and will
continue such qualifications in effect so long as required for the offering and
resale of the Securities; provided that neither the Company nor any of the
Guarantors shall be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.

 

(h)                                 Clear Market.  During the period from the
date hereof through and including the date that is 60 days after the date
hereof, the Company and each of the Guarantors will not, without the prior
written consent of the Representative, except with respect to indebtedness under
the First Lien Credit Agreement, Existing Credit Facility, the Notes, the
Exchange Notes, and the Guarantees, directly or indirectly, offer to sell, sell,
contract to sell, grant any option to purchase, issue any instrument convertible
into or exchangeable for, or otherwise transfer or dispose of (or enter into any
transaction or devise that is designed to, or could be expected to, result in
the disposition in the future of) any debt securities of the Company or any of
its Subsidiaries and having a tenor of more than one year.

 

(i)                                     Use of Proceeds.  The Company will apply
the net proceeds from the sale of the Securities as described in each of the
Time of Sale Information and the Offering Memorandum under the heading “Use of
Proceeds.”

 

(j)                                    Supplying Information.  While the
Securities remain outstanding and are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, the Company and each of the
Guarantors will, during any period in which the Company is not subject to and in
compliance with Section 13 or 15(d) of the Exchange Act, furnish to holders of
the Securities and prospective purchasers of the Securities designated by such
holders, upon the request of such holders or such prospective purchasers, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

 

(k)                                 DTC.  The Company will assist the Initial
Purchasers in arranging for the Securities to be eligible for clearance and
settlement through The Depository Trust Company (“DTC”).

 

(l)                                     No Resales by the Company.  The Company
will not, and will not permit any of its affiliates (as defined in Rule 144
under the Securities Act), for a period of one year after the Closing, to resell
any of the Securities that have been acquired by any of them, except for
Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.

 

(m)                             No Integration.  Neither the Company nor any of
its affiliates (as defined in Rule 501(b) of Regulation D) will, directly or
through any agent, sell, offer for sale, solicit offers to buy or otherwise
negotiate in respect of, any security (as defined in the Securities Act), and
has

 

20

--------------------------------------------------------------------------------


 

not taken any of the foregoing actions with respect to any security, that is or
will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(n)                                 No General Solicitation or Directed Selling
Efforts.  None of the Company or any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) will (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts within the meaning of Regulation S,
and all such persons will comply with the offering restrictions requirement of
Regulation S.

 

(o)                                 No Stabilization.  None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

 

5.                                      Certain Agreements of the Initial
Purchasers.  Each Initial Purchaser hereby represents and agrees that it has not
and will not use, authorize use of, refer to, or participate in the planning for
use of, any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Securities other than (i) the Time of Sale
Information, the Preliminary Offering Memorandum and the Offering Memorandum,
(ii) a written communication that contains no “issuer information” (as defined
in Rule 433(h)(2) under the Securities Act) that was not included (including
through incorporation by reference) in the Time of Sale Information,  the
Preliminary Offering Memorandum or the Offering Memorandum, (iii) any written
communication listed on Annex A or prepared pursuant to Section 4(c) above
(including any electronic road show presentation), (iv) any written
communication prepared by such Initial Purchaser and approved by the Company in
advance in writing or (v) any written communication that contains, or is derived
from, only the terms of the Securities and/or other information that was
included (including through incorporation by reference) in the Time of Sale
Information, the Preliminary Offering Memorandum or the Offering Memorandum.

 

6.                                      Conditions of Initial Purchasers’
Obligations.  The obligation of each Initial Purchaser to purchase Securities on
the Closing Date as provided herein is subject to the performance by the Company
and each of the Guarantors of their respective covenants and other obligations
hereunder and to the following additional conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Company and the Guarantors contained
herein shall be true and correct on the date hereof and on and as of the Closing
Date; and the statements of the Company, the Guarantors and their respective
officers made in any certificates delivered pursuant to this Agreement shall be
true and correct on and as of the Closing Date.

 

(b)                                 No Downgrade.  Subsequent to the earlier of
(A) the Time of Sale and (B) the execution and delivery of this Agreement,
(i) no downgrading shall have occurred in the rating accorded the Securities or
any other debt securities or preferred stock issued or guaranteed by the

 

21

--------------------------------------------------------------------------------


 

Company or any of its Subsidiaries by any “nationally recognized statistical
rating organization,” as such term is defined by the Commission for purposes of
Rule 436(g)(2) under the Securities Act; and (ii) no such organization shall
have publicly announced that it has under surveillance or review, or has changed
its outlook with respect to, its rating of the Securities or of any other debt
securities or preferred stock issued or guaranteed by the Company or any of its
Subsidiaries (other than an announcement with positive implications of a
possible upgrading).

 

(c)                                  No Material Adverse Change.  No event or
condition of a type described in Section 3(e) hereof shall have occurred or
shall exist, which event or condition is not described in each of the Time of
Sale Information (excluding any amendment or supplement thereto after the date
hereof) and the Offering Memorandum (excluding any amendment or supplement
thereto after the date hereof) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

 

(d)                                 Officer’s Certificate. The Representative
shall have received on and as of the Closing Date a certificate of the chief
executive officer and the chief financial officer of the Company and of an
executive officer of each Guarantor who has specific knowledge of the Company’s
or such Guarantor’s financial matters and is satisfactory to the Representative
(i) confirming that such officer has carefully reviewed the Time of Sale
Information and the Offering Memorandum and, to the knowledge of such officer,
the representations set forth in Sections 3(a) and 3(b) hereof are true and
correct, (ii) confirming that the other representations and warranties of the
Company and the Guarantors in this Agreement are true and correct and that the
Company and the Guarantors have complied with all agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date and (iii) to the effect set forth in paragraph (b)  above.

 

(e)                                  Comfort Letters.  On the date of this
Agreement and on the Closing Date, BDO USA, LLP shall have furnished to the
Initial Purchasers, at the request of the Company, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, containing statements
and information of the type customarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information contained in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.

 

(f)                                   Opinion and 10b-5 Statement of Counsel for
the Company and the Guarantors.  Akin Gump Strauss Hauer & Feld LLP, counsel for
the Company and the Guarantors, shall have furnished to the Representative, at
the request of the Company, their written opinion and 10b-5 statement, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, to the effect set forth in Annex
D hereto.

 

(g)                                  Opinion and 10b-5 Statement of Counsel for
the Initial Purchasers.  The Representative shall have received on and as of the
Closing Date an opinion and 10b-5 statement of Paul Hastings LLP, counsel for
the Representative, with respect to such matters as the

 

22

--------------------------------------------------------------------------------


 

Representative may reasonably request, and such counsel shall have received such
documents and information as they may reasonably request to enable them to pass
upon such matters.

 

(h)                                 No Legal Impediment to Issuance.  No action
shall have been taken and no statute, rule, regulation or order shall have been
enacted, adopted or issued by any federal, state or foreign governmental or
regulatory authority that would, as of the Closing Date, prevent the issuance or
sale of the Notes or the issuance of the Guarantees; and no injunction or order
of any federal, state or foreign court shall have been issued that would, as of
the Closing Date, prevent the issuance or sale of the Notes or the issuance of
the Guarantees.

 

(i)                                     Good Standing.  The Representative shall
have received on and as of the Closing Date satisfactory evidence of the good
standing of the Company and the Guarantors in their respective jurisdictions of
organization and their good standing in such other jurisdictions where they do
business or are qualified as the Representative may reasonably request prior to
the Closing Date.

 

(j)                                    DTC.  The Securities shall be eligible
for clearance and settlement through DTC.

 

(k)                                 Indenture.  The Issuers and the Trustee
shall have executed and delivered the Indenture in form and substance
satisfactory to the Initial Purchasers and the Initial Purchasers shall have
received copies thereof.

 

(l)                                     Registration Rights Agreement. The
Issuers shall have executed and delivered the Registration Rights Agreement in
form and substance satisfactory to the Initial Purchasers and the Initial
Purchasers shall have received executed counterparts thereof.

 

(m)                             Existing Credit Facility.  The Representative
shall have received evidence reasonably satisfactory to it that substantially
simultaneously with the purchase of the Securities by the Initial Purchasers and
the delivery of the purchase price in connection therewith on the Closing Date,
all loans under the Existing Credit Facility, and all accrued and unpaid
interest, fees and other amounts owing thereunder will be paid in full, all
commitments to extend credit under the Existing Credit Facility will be
terminated and all liens securing obligations thereunder will be released.

 

(n)                                 Ryder Scott Comfort Letter.  The
Representative shall have received letters, dated, respectively, the date hereof
and the Closing Date, in form and substance reasonably satisfactory to the
Representative, of Ryder Scott Company, L.P. (i) confirming that, (x) as of the
date of its reserve report for the year ended December 31, 2012, it was an
independent reserve engineer for the Company, and (y) as of the date of its
reserve reports for the quarter ended March 31, 2013, it was an independent
reserve engineer for the Company, and that, as of the date of such letter, no
information had come to its attention that could reasonably have been expected
to cause it to withdraw its reserve reports and (ii) otherwise in form and
substance acceptable to the Representative.

 

(o)                                 Additional Documents.  On or prior to the
Closing Date, the Company and the Guarantors shall have furnished to the
Representative such further certificates and documents as the Representative may
reasonably request prior to the Closing Date.

 

23

--------------------------------------------------------------------------------


 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.                                      Indemnification and Contribution.

 

(a)                                 Indemnification of the Initial Purchasers. 
The Company and each of the Guarantors jointly and severally agree to indemnify
and hold harmless each Initial Purchaser, its selling agents, its affiliates,
directors and officers and each person, if any, who controls such Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, from and against any and all losses, claims, damages,
liabilities and expenses (including, without limitation, legal fees and other
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, any of the other
Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum (or any amendment or supplement thereto) or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the foregoing indemnity agreement
shall not apply to any loss, claim, damage, liability or expense to the extent,
but only to the extent, arising out of or based upon any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, the Time of Sale Information, any Issuer Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto) and, subject to Section 7(c), to reimburse each Initial Purchaser and
each such affiliate, director, officer, employee or controlling person for any
and all expenses (including the fees and disbursements of counsel chosen by the
Representative) as such expenses are reasonably incurred by such Initial
Purchaser or such affiliate, director, officer, employee or controlling person
in connection with investigating, defending, settling, compromising or paying
any such loss, claim, damage, liability, expense or action.

 

(b)                                 Indemnification of the Company and the
Guarantors.  Each Initial Purchaser agrees, severally and not jointly, to
indemnify and hold harmless the Company, each of the Guarantors, each of their
respective directors and officers and each person, if any, who controls the
Company or any of the Guarantors within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Initial Purchaser
furnished to the Company in writing by such Initial Purchaser through the
Representative expressly for use in the Preliminary Offering Memorandum, any of
the other Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information consists of the information
set forth under paragraphs 3, 9, 10, and 11 under the heading “Plan of
Distribution” in the Preliminary Offering Memorandum and the Offering
Memorandum.

 

24

--------------------------------------------------------------------------------


 

(c)                                  Notice and Procedures.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any person in respect of
which indemnification may be sought pursuant to either paragraph (a) or
(b) above, such person (the “Indemnified Person”) shall promptly notify the
person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under this Section 7
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 7.  If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 7
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm for any Initial Purchaser, its affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by the Representative, and any such separate firm for the Company, the
Guarantors, their respective directors and officers and any control persons of
the Company and the Guarantors shall be designated in writing by the Company. 
The Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person entitled to indemnification hereunder from and
against any loss or liability by reason of such settlement or judgment. 
Notwithstanding the foregoing sentence, if at any time an Indemnified Person
shall have requested that an Indemnifying Person reimburse the Indemnified
Person for fees and expenses of counsel as contemplated by this paragraph, the
Indemnifying Person shall be liable for any settlement of any proceeding subject
to indemnification hereunder effected without its written consent if (i) such
settlement is entered into more than 60 days after receipt by the Indemnifying
Person of such request and (ii) the Indemnifying Person shall not have
reimbursed the Indemnified Person in accordance with such request or contested
such reimbursement in good faith prior to the date of such settlement.  No

 

25

--------------------------------------------------------------------------------


 

Indemnifying Person shall, without the written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Person,
unless such settlement (x) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

(d)                                 Contribution.  If the indemnification
provided for in paragraphs (a) and (b) above is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each Indemnifying Person under such
paragraph, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages, liabilities or expenses (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company and
the Guarantors on the one hand and the Initial Purchasers on the other from the
offering of the Securities or (ii) if the allocation provided by clause (i) is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) but also the relative
fault of the Company and the Guarantors on the one hand and the Initial
Purchasers on the other in connection with the statements or omissions that
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations.  The relative benefits received by
the Company and the Guarantors on the one hand and the Initial Purchasers on the
other shall be deemed to be in the same respective proportions as the net
proceeds (before deducting expenses) received by the Company from the sale of
the Securities and the total discounts and commissions received by the Initial
Purchasers in connection therewith, as provided in this Agreement, bear to the
aggregate offering price of the Securities.  The relative fault of the Company
and the Guarantors on the one hand and the Initial Purchasers on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or any Guarantor
or by the Initial Purchasers and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

 

(e)                                  Limitation on Liability.  The Company, the
Guarantors and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above.  The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages,
liabilities or expenses referred to in paragraph (d) above shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
incurred by such Indemnified Person in connection with any such action or
claim.  Notwithstanding the provisions of this Section 7, in no event shall an
Initial Purchaser be required to contribute any amount in excess of the amount
by which the total discounts and commissions received by such Initial Purchaser
with respect to the offering of the Securities exceeds the amount of any damages
that such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the

 

26

--------------------------------------------------------------------------------


 

Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.

 

(f)                                   Non-Exclusive Remedies.  The remedies
provided for in this Section 7 are not exclusive and shall not limit any rights
or remedies that may otherwise be available to any Indemnified Person at law or
in equity.

 

8.                                      Termination.  This Agreement may be
terminated in the absolute discretion of the Representative, by notice to the
Company, if after the execution and delivery of this Agreement and on or prior
to the Closing Date (i) (x) trading in any securities of the Company shall be
suspended by the Commission or by the New York Stock Exchange, or (y) other than
as specified in (x), trading in securities generally on either the Nasdaq Stock
Market or the New York Stock Exchange shall have been suspended or materially
limited; (ii) a general moratorium on commercial banking activities shall have
been declared by either federal or New York State authorities or a material
disruption in commercial banking or securities settlement or clearance services
in the United States shall have occurred; (iii) there is an outbreak or
escalation of hostilities or national or international calamity or crisis in any
case involving the United States, on or after the date of this Agreement, or if
there has been a declaration by the United States of a national emergency or war
or other national or international calamity or crisis (economic, political,
financial or otherwise) which affects the U.S. and international financial
markets, that, in the judgment of the Representative, is material and adverse
and makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum; or
(iv) there shall have been such a material adverse change in general economic,
political or financial conditions or the effect (or potential effect if the
financial markets in the United States have not yet opened) of substantial
change of international conditions on the financial markets in the United States
shall be such that, in the judgment of the Representative, makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

 

9.                                      Defaulting Initial Purchaser.  (a)  If,
on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement.  If, within 36 hours after any such default
by any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange
for the purchase of such Securities, then the Company shall be entitled to a
further period of 36 hours within which to procure other persons satisfactory to
the non-defaulting Initial Purchasers to purchase such Securities on such
terms.  If other persons become obligated or agree to purchase the Securities of
a defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering

 

27

--------------------------------------------------------------------------------


 

Memorandum that effects any such changes.  As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 9, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased does not exceed 10% of the aggregate principal amount of all
the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

 

(c)                                  If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Initial Purchaser or Initial
Purchasers by the non-defaulting Initial Purchasers and the Company as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased exceeds 10% of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers.  Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 10 hereof (except for any such expenses of a defaulting Initial
Purchaser) and except that the provisions of Section 7 hereof shall not
terminate and shall remain in effect.

 

(d)                                 Nothing contained herein shall relieve a
defaulting Initial Purchaser of any liability it may have to the Company, the
Guarantors or any non-defaulting Initial Purchaser for damages caused by its
default.

 

10.                               Payment of Expenses.  (a)  Whether or not the
transactions contemplated by this Agreement are consummated or this Agreement is
terminated, the Company and each of the Guarantors jointly and severally agree
to pay or cause to be paid all costs and expenses incident to the performance of
their respective obligations hereunder, including without limitation, (i) the
costs incident to the authorization, issuance, sale, preparation and delivery of
the Securities and any taxes payable in that connection; (ii) the costs incident
to the preparation and printing of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including any amendment or supplement thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the fees and expenses of the Company’s and the
Guarantors’ counsel (including local and special counsel) and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers);

 

28

--------------------------------------------------------------------------------


 

(vi) any fees charged by rating agencies for rating the Securities; (vii) the
fees and expenses of the Trustee and any paying agent (including related fees
and expenses of any counsel to such parties); (viii) all expenses and
application fees incurred in connection with the approval of the Securities for
book-entry transfer by DTC; (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors including,
without limitation, expenses associated with the preparation or dissemination of
any electronic road show presentation, expenses associated with production of
road show slides and graphics, and, with the prior written approval of the
Company, fees and expenses of any consultants engaged in connection with the
road show presentations, and travel and lodging expenses of the representatives
and officers of the Company and any such consultants; and (x) one-half the cost
of any airplane used in connection with the “road show.”  It is understood,
however, that except as provided in Section 10(b), Section 7 and Section 9(c),
the Initial Purchasers will pay all of their costs and expenses, including fees
and disbursements of their counsel, transfer taxes payable on resale of any of
the Securities by them, any expenses connected with any offers they may make and
one-half the cost of any airplane used in connection with the “road show.”

 

(b)                                 If this Agreement shall be terminated by the
Initial Purchasers, or any of them, pursuant to Section 8(i)(x) or because of
any failure or refusal on the part of the Company to comply with the terms or to
fulfill any of the conditions of this Agreement, or if for any reason the
Company shall be unable to perform its obligations under this Agreement, the
Company and each of the Guarantors, jointly and severally, will reimburse the
Initial Purchasers or such Initial Purchasers as have so terminated this
Agreement with respect to themselves, severally, for all out-of-pocket expenses
(including the fees and disbursements of their counsel) reasonably incurred by
such Initial Purchasers in connection with this Agreement or the offering
contemplated hereunder.

 

11.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and any directors, officers or
controlling persons referred to in Section 7 hereof, and the selling agents and
affiliates of each Initial Purchaser referred to in Section 7 hereof.  Nothing
in this Agreement is intended or shall be construed to give any other person any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained herein.  No purchaser of Securities from any Initial
Purchaser shall be deemed to be a successor merely by reason of such purchase.

 

12.                               Survival.  The respective indemnities, rights
of contribution, representations, warranties and agreements of the Company, the
Guarantors and the Initial Purchasers contained in this Agreement or made by or
on behalf of the Company, the Guarantors or the Initial Purchasers pursuant to
this Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Securities and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of the Company, the Guarantors or the Initial Purchasers.

 

13.                               Certain Defined Terms.  For purposes of this
Agreement, (a) except where otherwise expressly provided, the term “affiliate”
has the meaning set forth in Rule 405 under the Securities Act; (b) the term
“business day” means any day other than a day on which banks are permitted or
required to be closed in New York City; and (c)  the term “written
communication” has the meaning set forth in Rule 405 under the Securities Act.

 

29

--------------------------------------------------------------------------------


 

14.                               Miscellaneous.  (a)  Authority of the
Representative.  Any action by the Initial Purchasers hereunder may be taken by
the Representative on behalf of the Initial Purchasers, and any such action
taken by the Representative shall be binding upon the Initial Purchasers.

 

(b)                                 Partial Unenforceability.  The invalidity or
unenforceability of any section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other section, paragraph or
provision hereof.  If any section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

(c)                                  Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted and confirmed by any standard form of
telecommunication.  Notices to the Initial Purchasers shall be given to the
Representative c/o RBC Capital Markets, LLC, 3 World Financial Center, 200 Vesey
Street, 12th Floor, New York, New York 10281 (fax: 212-618-2210); Attention: 
High Yield Capital Markets.  Notices to the Company and the Guarantors shall be
given to them at 1111 Bagby Street, Suite 1800, Houston, Texas 77002 (fax: (713)
783-5323); Attention:  Michael Long, Chief Financial Officer.

 

(d)                                 Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

 

(e)                                  Submission to Jurisdiction; Waiver of Jury
Trial.  No proceeding related to this Agreement or the transactions contemplated
hereby may be commenced, prosecuted or continued in any court other than the
courts of the State of New York located in the City and County of New York or in
the United States District Court for the Southern District of New York, which
courts shall have jurisdiction over the adjudication of such matters, and the
Issuers hereby consent to the jurisdiction of such courts and personal service
with respect thereto.  The Issuers hereby waive all right to trial by jury in
any proceeding (whether based upon contract, tort or otherwise) in any way
arising out of or relating to this Agreement.  The Issuers agree that a final
judgment in any such proceeding brought in any such court shall be conclusive
and binding upon the Issuers and may be enforced in any other courts in the
jurisdiction of which the Issuers are or may be subject, by suit upon such
judgment.

 

(f)                                   Counterparts.  This Agreement may be
signed in counterparts (which may include counterparts delivered by any standard
form of telecommunication), each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

(g)                                  Amendments or Waivers.  No amendment or
waiver of any provision of this Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.

 

(h)                                 Headings.  The headings herein are included
for convenience of reference only and are not intended to be part of, or to
affect the meaning or interpretation of, this Agreement.

 

30

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

SANCHEZ ENERGY CORPORATION, as Issuer

 

 

 

 

 

 

By:

/s/ Michael G. Long

 

 

Name:

Michael G. Long

 

 

Title:

Senior Vice President – Chief Financial Officer

 

 

 

 

SEP HOLDINGS III, LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Michael G. Long

 

 

Name:

Michael G. Long

 

 

Title:

Senior Vice President – Chief Financial Officer

 

 

 

 

SN COTULLA ASSETS, LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Michael G. Long

 

 

Name:

Michael G. Long

 

 

Title:

Senior Vice President – Chief Financial Officer

 

 

 

 

SN MARQUIS LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Michael G. Long

 

 

Name:

Michael G. Long

 

 

Title:

Senior Vice President – Chief Financial Officer

 

 

 

 

SN OPERATING, LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Michael G. Long

 

 

Name:

Michael G. Long

 

 

Title:

Senior Vice President – Chief Financial Officer

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing Purchase Agreement is

 

hereby confirmed and accepted as of the

 

date first written above.

 

 

 

RBC CAPITAL MARKETS, LLC

 

 

 

For itself and on behalf of the several

 

Initial Purchasers listed in Schedule 1

 

hereto.

 

 

 

By:

/s/ Brian Akins

 

 

Name:

Brian Akins

 

 

Title:

Managing Director

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Initial Purchaser

 

Principal Amount

 

 

 

 

 

RBC Capital Markets, LLC

 

$

216,000,000

 

Credit Suisse Securities (USA) LLC

 

$

100,000,000

 

Capital One Southcoast, Inc.

 

$

30,000,000

 

BB&T Capital Markets, a division of BB&T Securities, LLC

 

$

6,000,000

 

BBVA Securities Inc.

 

$

12,000,000

 

IBERIA Capital Partners L.L.C.

 

$

6,000,000

 

ING Financial Markets LLC

 

$

6,000,000

 

Mitsubishi UFJ Securities (USA), Inc.

 

$

6,000,000

 

SG Americas Securities, LLC

 

$

6,000,000

 

SunTrust Robinson Humphrey, Inc.

 

$

12,000,000

 

Total

 

$

400,000,000

 

 

--------------------------------------------------------------------------------


 

Guarantors

 

Guarantor

 

Jurisdiction of Organization

SEP Holdings III, LLC

 

Delaware

SN Cotulla Assets, LLC

 

Texas

SN Marquis LLC

 

Delaware

SN Operating, LLC

 

Texas

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Time of Sale Information

 

1.             List each document provided as an amendment or supplement to the
Preliminary Offering Memorandum (not otherwise incorporated by reference in the
Preliminary Offering Memorandum at or prior to the Time of Sale):

 

2.             Term sheet containing the terms of the securities, substantially
in the form of Annex B.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Form of Pricing Term Sheet

 

PRICING SUPPLEMENT

 

STRICTLY CONFIDENTIAL

 

[g141543kk07i001.jpg]

June 10, 2013

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated June 3, 2013 (the “Preliminary Offering
Memorandum”) of Sanchez Energy Corporation.  The information in this Pricing
Supplement supplements the Preliminary Offering Memorandum and supersedes the
information in the Preliminary Offering Memorandum to the extent inconsistent
with the information in the Preliminary Offering Memorandum. Capitalized terms
used in this Pricing Supplement but not defined have the meanings given them in
the Preliminary Offering Memorandum.

 

The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and are being offered only to qualified institutional
buyers pursuant to Rule 144A under the Securities Act and outside the United
States to non-U.S. persons in accordance with Regulation S under the Securities
Act.

 

Terms Applicable to the 7.750% Senior Notes due 2021 (the “Notes”)

 

Issuer:

 

Sanchez Energy Corporation

 

 

 

Aggregate Principal Amount:

 

$400,000,000 (1)

 

 

 

Gross Proceeds:

 

$400,000,000

 

 

 

Title of Securities:

 

7.750% Senior Notes due 2021

 

 

 

Final Maturity Date:

 

June 15, 2021

 

 

 

Issue Price:

 

100.000%, plus accrued interest, if any, from June 13, 2013

 

 

 

Coupon:

 

7.750%

 

 

 

Yield to Maturity:

 

7.750%

 

 

 

Spread to Benchmark Treasury:

 

+593 bps

 

 

 

Benchmark Treasury:

 

UST 3.125% due May 15, 2021

 

 

 

Interest Payment Dates:

 

June 15 and December 15, beginning on December 15, 2013

 

 

 

Record Dates:

 

June 1 and December 1

 

 

 

 

--------------------------------------------------------------------------------


 

Ratings:

 

Moody’s: Caa1 S&P: CCC+

 

 

 

 

 

A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time, and each rating should be
evaluated independently of any other rating.

 

 

 

Optional Redemption:

 

On and after June 15, 2017, in whole or in part, at the redemption prices set
forth below (expressed as a percentage of principal amount of the Notes to be
redeemed), plus accrued and unpaid interest, if any, to the applicable
redemption date, if redeemed during the twelve-month period beginning on June 15
of the years indicated below:

 

 

 

 

 

Date

 

Price

 

 

 

 

 

 

 

 

 

2017

 

103.875

%

 

 

2018

 

101.938

%

 

 

2019 and thereafter

 

100.000

%

 

 

 

 

 

Make-Whole Redemption:

 

Prior to June 15, 2017, in whole or in part, at a redemption price equal to 100%
of the principal amount of the Notes redeemed plus the Make Whole Premium and
accrued and unpaid interest to the redemption date, as described in the
Preliminary Offering Memorandum.

 

 

 

Equity Clawback:

 

Prior to June 15, 2016, up to 35% of the original principal amount of the notes
at a redemption price equal to 107.750% of the aggregate principal amount
thereof, plus accrued and unpaid interest thereon, if any, to the applicable
redemption date

 

 

 

Change of Control:

 

Offer to purchase at 101.000% of principal, plus accrued and unpaid interest to
the date of purchase

 

 

 

Joint Book-Running Managers:

 

RBC Capital Markets, LLC Credit Suisse Securities (USA) LLC

 

 

 

Senior Co-Manager

 

Capital One Southcoast, Inc.

 

 

 

Co-Managers

 

BB&T Capital Markets, a division of BB&T
Securities, LLC
BBVA Securities Inc.
IBERIA Capital Partners L.L.C.
ING Financial Markets LLC
Mitsubishi UFJ Securities (USA), Inc.

SG Americas Securities, LLC
SunTrust Robinson Humphrey, Inc.

 

--------------------------------------------------------------------------------


 

Trade Date:

 

June 10, 2013

 

 

 

Settlement Date:

 

June 13, 2013 (T+3)

 

 

 

Denominations:

 

$2,000 and integral multiples of $1,000 in excess thereof

 

 

 

Distribution:

 

144A/Regulation S, with registration rights as set forth in the Preliminary
Offering Memorandum.

 

 

 

CUSIPS and ISIN Numbers:

 

144A Notes:
CUSIP: 79970Y AA3
ISIN: US79970YAA38

 

Reg S Notes:
CUSIP: U7967P AA5
ISIN: USU7967PAA58

 

 

 

 

 

First Lien Credit Facility Borrowing Base:

 

After giving effect to the issuance of the $400,000,000 million in aggregate
principal amount of notes and the retirement of our second lien credit facility,
the borrowing base under our first lien credit facility will be reduced by $87.5
million to $87.5 million, all of which will be available for future revolver
borrowings.

 

--------------------------------------------------------------------------------

(1) The aggregate principal amount of the Notes was increased from $350.0
million to $400.0 million.

 

--------------------------------------------------------------------------------

 

All information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.

 

To ensure compliance with Treasury Department Circular 230, investors are hereby
notified that: (A) any discussion of United States federal tax issues in this
summary is not intended or written to be used, and cannot be used, by investors
for the purpose of avoiding penalties that may be imposed on investors under the
United States Internal Revenue Code; (B) such discussion is written in
connection with the promotion or marketing of the transactions or matters
addressed herein; and (C) investors should seek advice based on their particular
circumstances from an independent tax advisor.

 

This material is strictly confidential and is for your information only and is
not intended to be used by anyone other than you.  This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the Notes. This Pricing
Supplement supplements the description of the Notes and the offering in the
Preliminary Offering Memorandum and does not purport to be complete.  Please
refer to the Preliminary Offering Memorandum for a more complete description.

 

--------------------------------------------------------------------------------


 

This communication is not intended to be a confirmation as required under
Rule 10b-10 of the Securities Exchange Act of 1934, as amended.  A formal
confirmation will be delivered to you separately.  This communication shall not
constitute an offer to sell or a solicitation of an offer to buy, nor shall
there be any sale of the Notes in any state or jurisdiction in which such offer,
solicitation or sale would be unlawful.  The Notes will be offered and sold to
qualified institutional buyers in the United States in reliance on Rule 144A
under the Securities Act, and to persons in offshore transactions in reliance on
Regulation S under the Securities Act, and this communication is only being
distributed to such Persons.  The Notes have not been registered under the
Securities Act or any state securities laws, and may not be offered or sold in
the United States or to, or for the account or benefit of, U.S. persons absent
registration or an applicable exemption from the registration requirement.

 

Any disclaimers or other notices that may appear below the text of this legend
are not applicable to this Pricing Supplement and should be disregarded.  Such
disclaimers or other notices may have been automatically generated as a result
of this Pricing Supplement being sent via, or posted on, Bloomberg email or
another electronic communication system.

 

--------------------------------------------------------------------------------


 

ANNEX C

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a)           Each Initial Purchaser acknowledges that the Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

 

(b)           Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

 

(i)            Such Initial Purchaser has not offered and sold the Securities,
and will not offer and sell the Securities, (A) as part of their distribution at
any time and (B) otherwise until 40 days after the later of the commencement of
the offering of the Securities and the Closing Date, only in accordance with
Regulation S under the Securities Act (“Regulation S”) or Rule 144A or any other
available exemption from registration under the Securities Act.

 

(ii)           None of such Initial Purchaser or any of its affiliates or any
other person acting on its or their behalf has engaged or will engage in any
directed selling efforts with respect to the Securities, and all such persons
have complied and will comply with the offering restrictions requirement of
Regulation S.

 

(iii)          At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

 

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act.  Terms used above have the meanings given to them by
Regulation S.

 

(iv)          Such Initial Purchaser has not and will not enter into any
contractual arrangement with any distributor with respect to the distribution of
the Securities, except with its affiliates or with the prior written consent of
the Company.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

--------------------------------------------------------------------------------


 

(c)           Each Initial Purchaser acknowledges that no action has been or
will be taken by the Company that would permit a public offering of the
Securities, or possession or distribution of any of the Preliminary Offering
Memorandum, the Time of Sale Information, the Offering Memorandum, any Issuer
Written Communication or any other offering or publicity material relating to
the Securities, in any country or jurisdiction where action for that purpose is
required.

 

--------------------------------------------------------------------------------


 

ANNEX D

 

Form of Opinion of Counsel for the Company and the Guarantors

 

1.                                      The Issuer is validly existing as a
corporation and in good standing under the laws of the State of Delaware, the
jurisdiction of its organization, and is duly qualified and is in good standing
as a foreign corporation under the laws of the jurisdictions listed on Exhibit E
attached to the opinion letter. Each of the Guarantors is validly existing as a
limited liability company and in good standing under the laws of the State of
Delaware or Texas, as applicable, the jurisdiction of its organization, and is
duly qualified and is in good standing as a foreign limited liability company
under the laws of the jurisdictions listed on Exhibit E attached to the opinion
letter.

 

2.                                      Each of the Issuer and the Guarantors
has corporate or limited liability company power, as applicable, to enter into
each of the Transaction Documents to which it is a party and to own its
properties and to conduct its business, in all material respects, as described
in the Preliminary Offering Memorandum and the Final Offering Memorandum.

 

3.                                      The execution and delivery by each of
the Issuer and the Guarantors of the Transaction Documents to which it is a
party and the performance by each of the Issuer and the Guarantors of its
respective obligations thereunder have been duly authorized by all necessary
corporate or limited liability company, as applicable, action by the Issuer and
the Guarantors. Each of the Purchase Agreement, the Indenture and the
Registration Rights Agreement has been duly and validly authorized, executed and
delivered by each of the Issuer and the Guarantors that is a party to such
Transaction Document.

 

4.                                      The Securities have been duly and
validly authorized and executed by the Issuer and, when authenticated in
accordance with the provisions of the Indenture and delivered to and paid for by
the Initial Purchasers in accordance with the terms of the Purchase Agreement,
will be valid and legally binding obligations of the Issuer, entitled to the
benefits of the Indenture and enforceable against the Issuer in accordance with
their respective terms under the Laws of the State of New York. The Exchange
Notes have been duly and validly authorized by the Issuer and, when duly
executed, authenticated, issued and delivered as provided in the Indenture and
the Registration Rights Agreement, will constitute valid and legally binding
obligations of the Issuer, enforceable against the Issuer in accordance with
their respective terms under the Laws of the State of New York.

 

5.                                      The Indenture (including, with respect
to the Guarantors, (i) when the Securities have been duly and validly
authenticated in accordance with the terms of the Indenture and duly and validly
paid for by and delivered to the Initial Purchasers in accordance with the terms
of the Purchase Agreement, the guarantee of the Guarantors in respect of the
Securities provided for in Article [      ] of the Indenture and (ii) when the
Exchange Notes have been duly executed, authenticated, issued and delivered as
provided in the Indenture and the Registration Rights Agreement, the guarantee
of the Guarantors in respect of the Exchange Notes provided for in
Article [      ] of the Indenture) constitutes the valid and legally binding
obligation of the Issuer and the Guarantors, enforceable against the Issuer and
the Guarantors in accordance with its terms under the Laws of the State of New
York.

 

--------------------------------------------------------------------------------


 

6.                                      The Registration Rights Agreement is a
valid and legally binding obligation of the Issuer and the Guarantors,
enforceable against the Issuer and the Guarantors in accordance with its terms
under the Laws of the State of New York.

 

7.                                     The execution and delivery of the
Transaction Documents by each of the Issuer and the Guarantors party thereto
does not, and the performance by the Issuer and each of the Guarantors of its
respective obligations under the Transaction Documents to which it is a party
will not, (a) result in any violation of any law, statute, rule or regulation of
or under any Included Law (as defined below) (including Regulations T, U and X
of the Board of Governors of the Federal Reserve System), (b) result in any
violation of the Governing Documents of the Issuer or the Guarantors, (c) breach
or result in a default under any Reviewed Agreement or (d) result in any
violation of any order, writ, judgment or decree under any Included Law of any
New York, Texas or Federal governmental authority or regulatory body applicable
to the Issuer or any Guarantor or their assets or properties listed on Exhibit B
attached to the opinion letter.

 

8.                                      No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body (each, a “Filing”) is required under any of the Included Laws
for the due execution and delivery of the Transaction Documents by the Issuer
and the Guarantors party thereto and the performance by the Issuer and the
Guarantors of their respective obligations under the Transaction Documents to
which they are a party, subject to the assumptions set forth in paragraph 12 and
except for (i) routine Filings necessary in connection with the conduct of the
business of the Issuer and the Guarantors, (ii) such other Filings as have been
obtained or made and (iii) Filings under Federal and state securities Laws as
required by the Transaction Documents.

 

9.                                      The statements in the Preliminary
Offering Memorandum and the Final Offering Memorandum under the caption
“Description of the Notes,” insofar as such statements purport to summarize
certain provisions of documents referred to therein and reviewed by us as
described above, fairly summarize such provisions in all material respects,
subject to the qualifications and assumptions stated therein. The statements in
the Preliminary Offering Memorandum and the Final Offering Memorandum under the
caption “Description of the Notes,” insofar as such statements purport to
summarize provisions of any law, statute, rule or regulation of or under any
Included Law referred to therein, fairly summarize such laws, statutes,
rules and regulations in all material respects, subject to the qualifications
and assumptions stated therein. The Indenture and the Securities conform, and
the Exchange Notes, when duly executed, authenticated, issued and delivered as
provided in the Indenture and the Registration Rights Agreement, will conform,
in all material respects as to legal matters to the descriptions thereof under
the heading “Description of the Notes” in the Preliminary Offering Memorandum
and the Final Offering Memorandum.

 

10.                               The statements in the Preliminary Offering
Memorandum and the Final Offering Memorandum under the caption “Certain Material
United States Federal Income Tax Consequences,” insofar as such statements
constitute a summary of the United States Federal tax laws referred to therein,
as of the date of the Preliminary Offering Memorandum and the Final Offering
Memorandum, in all material respects, are accurate

 

--------------------------------------------------------------------------------


 

and fairly summarize the United States Federal tax laws referred to therein,
subject to the qualifications and assumptions stated therein.

 

11.                               The Issuer and the Guarantors are not, and
after giving effect to the offering and sale of the Securities contemplated by
the Purchase Agreement and the application of the net proceeds from such sale as
described in the Preliminary Offering Memorandum and the Final Offering
Memorandum, the Issuer and the Guarantors will not be, required to register as
an “investment company,” as such term is defined under the Investment Company
Act of 1940, as amended.

 

12.                               Assuming without independent investigation,
(a) that the Securities are sold to the Initial Purchasers, and initially resold
by the Initial Purchasers, in accordance with the terms of and in the manner
contemplated by, the Purchase Agreement and the Final Offering Memorandum;
(b) the accuracy of the representations and warranties of the Issuer and the
Guarantors set forth in the Purchase Agreement and the matters certified in
those certain certificates delivered on the date hereof; (c) the accuracy of the
representations and warranties of the Initial Purchasers set forth in the
Purchase Agreement; (d) the due performance and compliance by the Issuer, the
Guarantors and the Initial Purchasers of their respective covenants and
agreements set forth in the Purchase Agreement; and (e) the Initial Purchasers’
compliance with the transfer procedures and restrictions described in the Final
Offering Memorandum, it is not necessary to register the Securities under the
Securities Act or to qualify an indenture in respect thereof under the Trust
Indenture Act (the “TIA”) in connection with the issuance and sale of the
Securities by the Issuer to the Initial Purchasers or in connection with the
offer, resale and delivery of the Securities by the Initial Purchasers in the
manner contemplated by the Purchase Agreement and the Final Offering Memorandum,
it being expressly understood that we express no opinion in this paragraph 12 or
paragraph 8 as to any subsequent offer or resale of any of the Securities.

 

13.                               The Indenture conforms in all material
respects to the requirements of the TIA and the rules and regulations of the
Commission applicable to an indenture which is qualified thereunder.

 

In rendering such opinion, Akin Gump Strauss Hauer & Feld LLP may rely as to
matters of fact on certificates of responsible officers of the Company and the
Guarantors and public officials and the opinion may contain such assumptions,
exceptions, qualifications and limitations customary for an opinion of this
type.  Capitalized terms shall be as defined in the opinion letter.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Registration Rights Agreement

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

SANCHEZ ENERGY CORPORATION

and the GUARANTORS party hereto

 

and

 

RBC CAPITAL MARKETS, LLC
as Representative of the several Initial Purchasers

 

Dated as of June 13, 2013

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of June 13, 2013, by and among SANCHEZ ENERGY CORPORATION, a Delaware
corporation (the “Company”), the guarantors listed on the signature pages hereto
(collectively, the “Guarantors”) and RBC Capital Markets, LLC, as representative
(the “Representative”) of the several initial purchasers listed on Schedule 1 to
the Purchase Agreement (collectively, the “Initial Purchasers”), each of whom
has agreed to purchase the Company’s 7.75% Senior Notes due 2021 (the “Notes”)
fully and unconditionally guaranteed by the Guarantors (the “Guarantees”)
pursuant to the Purchase Agreement (as defined below).  The Notes and the
Guarantees attached thereto are herein collectively referred to as the
“Securities.”

 

This Agreement is made pursuant to the Purchase Agreement, dated June 10, 2013,
among the Company, the Guarantors and the Representative of the Initial
Purchasers (the “Purchase Agreement”) (i) for the benefit of the Initial
Purchasers and (ii) for the benefit of the holders from time to time of Transfer
Restricted Securities, including the Initial Purchasers.  In order to induce the
Initial Purchasers to purchase the Securities, the Company and the Guarantors
have agreed to provide the registration rights set forth in this Agreement.  The
execution and delivery of this Agreement is a condition to the obligations of
the Initial Purchasers set forth in Section 6(l) of the Purchase Agreement. 
Capitalized terms are defined in Section 1.

 

The parties hereby agree as follows:

 

Section 1.  Definitions.  Unless otherwise defined herein, capitalized terms
shall have the meanings set forth in the Purchase Agreement.  As used in this
Agreement, the following capitalized terms shall have the following meanings:

 

“Additional Interest”:  As defined in Section 5 hereof.

 

“Advice”:  As defined in Section 6(c) hereof.

 

“Affiliate”:  As defined in Rule 144.

 

“Agreement”:  As defined in the preamble hereof.

 

“Black-Out Notice”: As defined in Section 3(c) hereof.

 

“Broker-Dealer”:  Any broker or dealer registered under the Exchange Act.

 

“Broker-Dealer Resale Period”: As defined in Section 3(c) hereof.

 

“Business Day”:  Any day other than a Saturday, Sunday or U.S. federal holiday
or a day on which banking institutions or trust companies located in New York,
New York are authorized or obligated to be closed or, where applicable, as
defined by Commission rules for purposes of calculating the 20 Business Day
period under Rule 14e-1(a) under the Exchange Act.

 

“Closing Date”:  The date of this Agreement.

 

--------------------------------------------------------------------------------


 

“Commission”:  The U.S. Securities and Exchange Commission.

 

“Company”:  As defined in the preamble hereto.

 

“Consummate”:  A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective (except as permitted herein) and the keeping of the Exchange Offer
open for a period not less than the minimum period required pursuant to
Section 3(b) hereof, and (iii) the delivery by the Company to the Trustee (as
defined in the Indenture) under the Indenture of Exchange Securities in the same
aggregate principal amount as the aggregate principal amount of Transfer
Restricted Securities that were validly tendered (and not withdrawn) by Holders
thereof pursuant to the Exchange Offer.

 

“Effectiveness Target Date”:  As defined in Section 3(a) hereof.

 

“Exchange Act”:  The Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exchange Offer”:  The registration by the Company under the Securities Act of
the Exchange Securities pursuant to a Registration Statement pursuant to which
the Company offers the Holders of all outstanding Transfer Restricted Securities
(except as permitted herein) the opportunity to exchange all such outstanding
Transfer Restricted Securities held by such Holders for Exchange Securities in
an aggregate principal amount equal to the aggregate principal amount of the
Transfer Restricted Securities validly tendered (and not withdrawn) in such
exchange offer by such Holders.

 

“Exchange Offer Registration Statement”:  The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

 

“Exchange Securities”:  The 7.75% Senior Notes due 2021, of the same series
under the Indenture as the Transfer Restricted Securities, to be issued to
Holders in exchange for Transfer Restricted Securities pursuant to this
Agreement.

 

“FINRA”:  Financial Industry Regulatory Authority, Inc.

 

“Free Writing Prospectus”:  Each free writing prospectus (as defined in Rule 405
under the Securities Act) prepared by or on behalf of the Company or used or
referred to by the Company in connection with the sale of the Securities or the
Exchange Securities.

 

“Guarantees”:  As defined in the preamble hereof.

 

“Guarantors”:  As defined in the preamble hereof.

 

--------------------------------------------------------------------------------


 

“Holders”:  As defined in Section 2(b) hereof.

 

“Indemnified Holder”:  As defined in Section 8(a) hereof.

 

“Indenture”:  The Indenture, dated as of June 13, 2013, by and among the
Company, the Guarantors and U.S. Bank National Association, a national banking
association, as trustee (the “Trustee”), pursuant to which the Securities are to
be issued, as such Indenture is amended or supplemented from time to time in
accordance with the terms thereof.

 

“Initial Placement”:  The issuance and sale by the Company of the Securities to
the Initial Purchasers pursuant to the Purchase Agreement.

 

“Initial Purchasers”:  As defined in the preamble hereto.

 

“Initial Securities”:  The Securities issued and sold by the Company to the
Initial Purchasers pursuant to the Purchase Agreement on the Closing Date.

 

“Notes”:  As defined in the preamble hereof.

 

“Person”:  An individual, partnership, corporation, limited liability company,
trust, unincorporated organization, or other legal entity, or a government or
agency or political subdivision thereof.

 

“Prospectus”:  The prospectus included in a Registration Statement, as amended
or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.

 

“Purchase Agreement”:  As defined in the preamble hereof.

 

“Registration Default”:  As defined in Section 5 hereof.

 

“Registration Statement”:  Any registration statement of the Company relating to
(a) an offering of Exchange Securities pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

 

“Rule 144”:   Rule 144 promulgated by the Commission.

 

“Securities”:  As defined in the preamble hereto.

 

“Securities Act”:  The Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shelf Filing Deadline”:  As defined in Section 4(a) hereof.

 

--------------------------------------------------------------------------------


 

“Shelf Registration Statement”:  As defined in Section 4(a) hereof.

 

“Transfer Restricted Securities”:  The Initial Securities; provided that an
Initial Security shall cease to be a Transfer Restricted Security on the earlier
to occur of (i) the date on which a Registration Statement with respect to such
Initial Security has become effective under the Securities Act and such Initial
Security have been exchanged or disposed of pursuant to such Registration
Statement; (ii) if a Shelf Registration Statement is required to be filed in
accordance with Section 4(a) hereof, one year from the effective date of such
Shelf Registration Statement; (iii) the date on which such Initial Security is
sold pursuant to Rule 144 under circumstances in which any legend borne by such
Security relating to restrictions on transferability thereof, under the
Securities Act or state blue sky laws (other than legends in respect of a
Holder’s Affiliate status), is removed, or the restrictive CUSIP number is
redesignated as non-restrictive, by the Company or pursuant to the Indenture;
(iv) the date upon which such Initial Security is distributed to the public by a
Broker-Dealer pursuant to the “Plan of Distribution” contemplated by the
Exchange Offer Registration Statement (including delivery of the Prospectus
contained therein) and (v) the date on which such Initial Security ceases to be
outstanding.

 

“Trust Indenture Act”:  The Trust Indenture Act of 1939, as amended.

 

“Trustee”: As defined in the definition of “Indenture” herein.

 

“Underwritten Registration or Underwritten Offering”:  A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

Section 2.  Securities Subject to this Agreement.

 

(a)           Transfer Restricted Securities.  The securities entitled to the
benefits of this Agreement are the Transfer Restricted Securities.

 

(b)           Holders of Transfer Restricted Securities.  A Person is deemed to
be a holder of Transfer Restricted Securities (each, a “Holder”) whenever such
Person owns Transfer Restricted Securities.

 

Section 3.  Registered Exchange Offer.

 

(a)           Unless the Exchange Offer shall not be permissible under
applicable law or Commission policy (after the procedures set forth in
Section 6(a)(i) hereof have been complied with), or there are no Transfer
Restricted Securities outstanding, each of the Company and the Guarantors shall
(i) cause to be filed with the Commission within 380 days after the Closing Date
(or if such 380th day is not a Business Day, the next succeeding Business Day),
a Registration Statement under the Securities Act relating to the Exchange
Securities and the Exchange Offer, (ii) use its commercially reasonable efforts
to cause such Registration Statement to become effective as promptly as
practicable, but in no event later than 20 Business Days before the 400th day
after the Closing Date (the “Effectiveness Target Date”), (iii) in connection
with the foregoing, (A) file all pre-effective amendments to such Registration
Statement as may be necessary

 

--------------------------------------------------------------------------------


 

in order to cause such Registration Statement to become effective, (B) file, if
applicable, a post-effective amendment to such Registration Statement pursuant
to Rule 430A under the Securities Act and (C) cause all necessary filings in
connection with the registration and qualification of the Exchange Securities to
be made under the state securities or blue sky laws of such jurisdictions as are
necessary to permit Consummation of the Exchange Offer, and (iv) upon the
effectiveness of such Registration Statement, promptly commence the Exchange
Offer.  The Exchange Offer shall be on the appropriate form permitting
registration of the Exchange Securities to be offered in exchange for the
Transfer Restricted Securities and to permit resales of Transfer Restricted
Securities held by Broker-Dealers as contemplated by Section 3(c) hereof.

 

(b)           The Company and the Guarantors shall cause the Exchange Offer
Registration Statement to be effective continuously (except as permitted herein)
and shall keep the Exchange Offer open for a period of not less than the minimum
period required under applicable federal and state securities laws to Consummate
the Exchange Offer; provided, however, that in no event shall such period be
less than 20 Business Days after the date the Exchange Offer commences.  The
Company shall cause the Exchange Offer to comply with all applicable federal and
state securities laws.  No securities other than the Exchange Securities shall
be included in the Exchange Offer Registration Statement.  The Company shall use
its commercially reasonable efforts to cause the Exchange Offer to be
Consummated on the earliest practicable date after the Exchange Offer
Registration Statement has become effective, but in no event later than 20
Business Days after the Effectiveness Target Date.

 

(c)           The Company shall indicate in a “Plan of Distribution” section
contained in the Prospectus forming a part of the Exchange Offer Registration
Statement that any Broker-Dealer who holds Transfer Restricted Securities that
were acquired for its own account as a result of market-making activities or
other trading activities (other than Transfer Restricted Securities acquired
directly from the Company), may exchange such Transfer Restricted Securities
pursuant to the Exchange Offer; however, such Broker-Dealer may be deemed to be
an “underwriter” within the meaning of the Securities Act and must, therefore,
deliver a prospectus meeting the requirements of the Securities Act in
connection with any resales of the Exchange Securities received by such
Broker-Dealer in the Exchange Offer, which prospectus delivery requirement may
be satisfied by the delivery by such Broker-Dealer of the Prospectus contained
in the Exchange Offer Registration Statement.  Such “Plan of Distribution”
section shall also contain all other information with respect to such resales by
Broker-Dealers that the Commission may require in order to permit such resales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Transfer Restricted Securities held by
any such Broker-Dealer except to the extent required by the Commission as a
result of a change in policy or applicable law after the date of this Agreement.

 

Each of the Company and the Guarantors shall use its commercially reasonable
efforts to keep the Exchange Offer Registration Statement continuously
effective, supplemented and amended as required by the provisions of
Section 6(c) hereof to the extent necessary to ensure that it is available for
resales of Transfer Restricted Securities

 

--------------------------------------------------------------------------------


 

acquired by Broker-Dealers for their own accounts as a result of market-making
activities or other trading activities, and to ensure that it conforms with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period
beginning upon the Consummation of the Exchange Offer and ending on the earlier
of (i) 180 days from the date on which the Exchange Offer Registration Statement
is declared effective and (ii) the date on which a Broker-Dealer is no longer
required to deliver a prospectus in connection with market-making or other
trading activities (such period, the “Broker-Dealer Resale Period”); provided
that the Company may, during the Broker-Dealer Resale Period, for a period of up
to 60 days in any three-month period, not to exceed 120 days in any calendar
year, determine that the Exchange Offer Registration Statement is not usable
under certain circumstances relating to corporate developments, public filings
with the Commission and similar events, and suspend the use of the prospectus
that is part of the Exchange Offer Registration Statement by providing written
notice of such suspension (a “Black-Out Notice”) to each Holder of Transfer
Restricted Securities.  For the avoidance of doubt, any period during which the
use of the prospectus that is part of the Exchange Offer Registration Statement
has been suspended pursuant to the immediately preceding proviso shall not be
counted for the purposes of determining the expiration of the Broker-Dealer
Resale Period.

 

The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

 

Section 4.  Shelf Registration.

 

(a)           Shelf Registration.  If (i) the Company is not required to file an
Exchange Offer Registration Statement or to consummate the Exchange Offer solely
because the Exchange Offer is not permitted by applicable law or Commission
policy (after the procedures set forth in Section 6(a)(i) hereof have been
complied with), (ii) for any reason the Exchange Offer is not Consummated 20
Business Days after the Effectiveness Target Date or any date prior thereto
(unless an Exchange Offer Registration Statement has been filed and has not yet
been declared effective by the Commission, other than as a result of the fault
of the Company or any of the Guarantors, and as a result of Commission review of
data or information included or incorporated by reference in such Registration
Statement that would also be included or incorporated in a Shelf Registration
Statement, the Company and Guarantors reasonably believe that a Shelf
Registration Statement would not become effective prior to Consummation of the
Exchange Offer) or (iii) prior to 20 Business Days after the Effectiveness
Target Date (or, if earlier, Consummation of the Exchange Offer):  (A) the
Initial Purchasers request from the Company with respect to Transfer Restricted
Securities not eligible under applicable law or Commission policy to be
exchanged for Exchange Securities in the Exchange Offer other than because such
Holder is an Affiliate of the Company or the Guarantors or because a Holder did
not validly tender (and not withdraw) Initial Securities pursuant to the
Exchange Offer (or otherwise elected to not participate in the Exchange Offer),
(B) with respect to any Holder of Transfer Restricted Securities other than an
Affiliate of the Company or the Guarantors, such Holder notifies the Company in
writing (assuming

 

--------------------------------------------------------------------------------


 

the conclusions in such notification are correct) that (1) such Holder is
prohibited by applicable law or Commission policy from participating in the
Exchange Offer, (2) such Holder may not resell the Exchange Securities acquired
by it in the Exchange Offer to the public without delivering a prospectus and
that the Prospectus contained in the Exchange Offer Registration Statement is
not appropriate or available for such resales by such Holder, or (3) such Holder
is a Broker-Dealer and holds Transfer Restricted Securities acquired directly
from the Company or one of its affiliates or (C) in the case of any Initial
Purchaser, such Initial Purchaser notifies the Company in writing (assuming the
conclusions in such notification are correct) that it will not receive Exchange
Securities in exchange for Transfer Restricted Securities constituting any
portion of such Initial Purchaser’s unsold allotment, the Company and the
Guarantors shall (1) if permitted by law and Commission policy, cause the
Transfer Restricted Securities of such Holder to be reissued in a form that does
not bear any restrictive legends relating to the Securities Act or a restrictive
CUSIP number so that such Securities may be sold to the public in accordance
with Rule 144 by a person that is not an Affiliate of the Company or any of the
Guarantors where no conditions of Rule 144 are then applicable (other than the
holding period requirement in paragraph (d)(1)(ii) of Rule 144 so long as such
holding period requirement is satisfied at such time of such reissue) and (2) in
the event the Company cannot or does not comply with the provisions of the
foregoing clause by the later of (I) 20 Business Days of the date of receipt by
the Company of such notice of such Holder or Initial Purchaser, if applicable
under (iii), and (II) the Shelf Filing Deadline:

 

(x)           cause to be filed a shelf registration statement pursuant to
Rule 415 under the Securities Act, which may be an amendment to the Exchange
Offer Registration Statement (in either event, the “Shelf Registration
Statement”) on or prior to the earliest to occur of (1) the 90th day after the
date on which the filing obligation arises pursuant to Section 4(a)(i) above and
(2) the 90th day after (A) the 400th day after the Closing Date pursuant to
Section 4(a)(ii) or (B) the date on which the filing obligation arises under
Section 4(a)(iii) (such earliest date being the “Shelf Filing Deadline”), which
Shelf Registration Statement shall provide for resales of all Transfer
Restricted Securities the Holders specified in the relevant provision of
Section 4(a) and that have provided the information required pursuant to
Section 4(b) hereof; and

 

(y)           use their commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the Commission on or before
the 180th day after the Shelf Filing Deadline (or if such 180th day is not a
Business Day, the next succeeding Business Day).

 

Notwithstanding the foregoing, the Company shall have no obligation to file a
Shelf Registration Statement or have it declared effective by the Commission
prior to the Effectiveness Target Date.  Each of the Company and the Guarantors
shall use its commercially reasonable efforts to keep such Shelf Registration
Statement continuously effective, supplemented and amended as required by the
provisions of Section 6(b) and Section 6(c) hereof to the extent necessary to
ensure that it is available for resales of Transfer Restricted Securities by the
Holders of such Securities entitled to the benefit of this Section 4(a), and to
ensure that it conforms with the requirements of this Agreement,

 

--------------------------------------------------------------------------------


 

the Securities Act and the policies, rules and regulations of the Commission as
announced from time to time, for a period of at least one year following the
effective date of such Shelf Registration Statement (or shorter period that will
terminate when all the Transfer Restricted Securities covered by such Shelf
Registration Statement have been sold pursuant to such Shelf Registration
Statement); provided that the Company may for a period of up to 60 days in any
three-month period, not to exceed 120 days in any calendar year, determine that
the Shelf Registration Statement is not usable under certain circumstances
relating to corporate developments, public filings with the Commission and
similar events, and suspend the use of the prospectus that is part of the Shelf
Registration Statement by providing a Black-Out Notice to each Holder of
Transfer Restricted Securities registered thereon.

 

(b)           Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement.  No Holder of Transfer Restricted Securities may
include any of its Transfer Restricted Securities in any Shelf Registration
Statement pursuant to this Agreement unless and until such Holder furnishes to
the Company in writing, within 20 Business Days after receipt of a request
therefor, such information as the Company may reasonably request for use in
connection with any Shelf Registration Statement or Prospectus or preliminary
Prospectus included therein.  Each Holder as to which any Shelf Registration
Statement is being effected agrees to furnish promptly to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such Holder not materially misleading.

 

Section 5.  Additional Interest.  The Company and the Initial Purchasers agree
that Holders will suffer damages if the Company fails to fulfill its obligations
under Section 3 or Section 4 hereof and that it would not be feasible to
ascertain the extent of such damages with precision.  Accordingly, the Company
and the Guarantors agree to pay, jointly and severally, as liquidated damages,
additional interest on the Transfer Restricted Securities (“Additional
Interest”) if, as of the applicable time limits provided for in this Agreement,
(i) the Exchange Offer has not been Consummated or (ii) any Shelf Registration
Statement, if required hereby, has not been declared effective (or has not
automatically become effective) by the Commission (each such event referred to
in clauses (i) and (ii), a “Registration Default”).  The Additional Interest
shall accrue after such Registration Default on the principal amount of the
Transfer Restricted Securities at a rate of 0.25% per annum during the 90-day
period immediately following the 400th day after the Closing Date and shall
increase by 0.25% per annum at the end of each subsequent 90-day period, in each
case for the period of the Registration Default, but in no event shall such
increase exceed 1.00% per annum.  Following the cure of all Registration
Defaults relating to the particular Transfer Restricted Securities (for the
avoidance of doubt, a Registration Default may be cured if the Exchange Offer is
Consummated or a required Shelf Registration Statement is declared effective (or
has automatically become effective), as applicable, after the required deadline
under this Agreement), the interest rate borne by the relevant Transfer
Restricted Securities will be reduced to the original interest rate borne by
such Transfer Restricted Securities; provided, however, that, if after any such
reduction in interest rate, a different Registration Default occurs, the
interest rate borne by the relevant Transfer Restricted Securities shall again
be increased pursuant to the foregoing provisions.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, (i) the amount of Additional Interest payable
shall not increase because more than one Registration Default has occurred and
is pending and (ii) a Holder of Transfer Restricted Securities shall not be
entitled to Additional Interest with respect to a Registration Default pursuant
to clause (ii) of the preceding paragraph, unless it is entitled to the benefits
of such Shelf Registration Statement pursuant to Section 4(a) and has complied
with its obligations pursuant to Section 4(b), within the time limits provided
for therein.

 

All obligations of the Company and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such security
shall have been satisfied in full.

 

Section 6.  Registration Procedures.

 

(a)           Exchange Offer Registration Statement.  In connection with the
Exchange Offer, the Company and the Guarantors shall comply with all of the
provisions of Section 6(c) hereof, shall use their commercially reasonable
efforts to effect such exchange to permit the sale of Transfer Restricted
Securities being sold in accordance with the intended method or methods of
distribution thereof, and shall comply with all of the following provisions:

 

(i)            If in the reasonable opinion of counsel to the Company there is a
question as to whether the Exchange Offer is permitted by applicable law or
Commission policy, each of the Company and the Guarantors hereby agrees to seek
a no-action letter or other favorable decision from the Commission allowing the
Company and the Guarantors to Consummate an Exchange Offer for such Transfer
Restricted Securities.  Each of the Company and the Guarantors hereby agrees to
pursue the issuance of such a decision to the Commission staff level but shall
not be required to take commercially unreasonable action to effect a change of
Commission policy.  Each of the Company and the Guarantors hereby agrees,
however, to (A) participate in telephonic conferences with the Commission,
(B) deliver to the Commission staff an analysis prepared by counsel to the
Company setting forth the legal bases, if any, upon which such counsel has
concluded that such an Exchange Offer should be permitted and (C) diligently
pursue a favorable resolution by the Commission staff of such submission.

 

(ii)           As a condition to its participation in the Exchange Offer
pursuant to the terms of this Agreement, each Holder of Transfer Restricted
Securities shall furnish, upon the request of the Company, prior to the
Consummation thereof, a written representation to the Company (which may be
contained in the letter of transmittal contemplated by the Exchange Offer
Registration Statement) to the effect that (A) it is not an affiliate of the
Company, (B) it is not engaged in, and does not intend to engage in, and has no
arrangement or understanding with any Person to participate in, a distribution
of the Exchange Securities to be issued in the Exchange Offer and (C) it is
acquiring the Exchange Securities in its ordinary course of business.  In
addition, all such Holders of Transfer Restricted Securities shall otherwise
cooperate in the Company’s preparations for the Exchange Offer.  Each Holder
hereby acknowledges and agrees that any Broker-Dealer and any

 

--------------------------------------------------------------------------------


 

such Holder using the Exchange Offer to participate in a distribution of the
securities to be acquired in the Exchange Offer (1) could not under Commission
policy as in effect on the date of this Agreement rely on the position of the
Commission enunciated in Morgan Stanley and Co., Inc. (available June 5, 1991)
and Exxon Capital Holdings Corporation (available May 13, 1988), as interpreted
in the Commission’s letter to Shearman & Sterling dated July 2, 1993, and
similar no-action letters (which may include any no-action letter obtained
pursuant to clause (i) above), and (2) must comply with the registration and
prospectus delivery requirements of the Securities Act in connection with a
secondary resale transaction and that such a secondary resale transaction should
be covered by an effective registration statement containing the selling
security holder information required by Item 507 or 508, as applicable, of
Regulation S-K if the resales are of Exchange Securities obtained by such Holder
in exchange for Transfer Restricted Securities acquired by such Holder directly
from the Company.

 

(b)           Shelf Registration Statement.  If required pursuant to Section 4,
in connection with the Shelf Registration Statement, each of the Company and the
Guarantors shall comply with all the provisions of Section 6(c) hereof and shall
use its commercially reasonable efforts to effect such registration to permit
the sale of the Transfer Restricted Securities being sold in accordance with the
intended method or methods of distribution thereof, and pursuant thereto each of
the Company and the Guarantors will as expeditiously as practicable prepare and
file with the Commission a Registration Statement relating to the registration
on any appropriate form under the Securities Act, which form shall be available
for the sale of the Transfer Restricted Securities in accordance with the
intended method or methods of distribution thereof.

 

(c)           General Provisions.  In connection with any Registration Statement
and any Prospectus required by this Agreement to permit the sale or resale of
Transfer Restricted Securities (including, without limitation, any Registration
Statement and the related Prospectus required to permit resales of Transfer
Restricted Securities by Broker-Dealers), each of the Company and the Guarantors
shall:

 

(i)            use its commercially reasonable efforts to keep such Registration
Statement continuously effective during the period required by the Agreement and
provide all requisite financial statements (including, if required by the
Securities Act or any regulation thereunder, financial statements of the
Guarantors for the period specified in Section 3 or Section 4 hereof, as
applicable; upon the occurrence of any event that would cause any such
Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Transfer Restricted Securities during the period required by this
Agreement, the Company shall file promptly an appropriate amendment to such
Registration Statement (or file with the Commission a document to be
incorporated by reference into the Registration Statement), in the case of
clause (A), correcting any such misstatement or omission, and, in the case of
either clause (A) or (B), use its commercially reasonable efforts to cause such
amendment to be declared effective and such Registration Statement and the
related Prospectus to become usable for their

 

--------------------------------------------------------------------------------


 

intended purpose(s) as soon as practicable thereafter, subject to the provisions
applicable to Exchange Offer Registration Statement suspension and black-out
periods and the last paragraph hereof;

 

(ii)           prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
necessary to keep the Registration Statement effective for the applicable period
set forth in Section 3 or Section 4 hereof, as applicable, or such shorter
period as will terminate when all Transfer Restricted Securities covered by such
Registration Statement have been sold; cause the Prospectus to be supplemented
by any required Prospectus supplement, and as so supplemented to be filed
pursuant to Rule 424 under the Securities Act, and to comply fully with the
applicable provisions of Rules 424 and 430A under the Securities Act in a timely
manner; and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during the
applicable period in accordance with the intended method or methods of
distribution by the sellers thereof set forth in such Registration Statement or
supplement to the Prospectus;

 

(iii)          in the case of a Shelf Registration Statement, advise the
underwriter(s), if any, and selling Holders promptly and, if requested by such
Persons, to confirm such advice in writing, (A) when the Prospectus or any
Prospectus supplement or post-effective amendment has been filed, and, with
respect to any Registration Statement or any post-effective amendment thereto,
when the same has become effective, (B) of any request by the Commission for
amendments to the Registration Statement or amendments or supplements to the
Prospectus or for additional information relating thereto, (C) of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the Transfer Restricted
Securities for offering or sale in any jurisdiction, or the initiation of any
proceeding for any of the preceding purposes, and (D) of the existence of any
fact or the happening of any event that makes any statement of a material fact
made in the Registration Statement, the Prospectus, any amendment or supplement
thereto, or any document incorporated by reference therein untrue, or that
requires the making of any additions to or changes in the Registration Statement
or the Prospectus in order to make the statements therein (with respect to the
Prospectus, in light of the circumstances under which they were made) not
misleading.  If at any time the Commission shall issue any stop order suspending
the effectiveness of the Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or blue sky laws, each of the Company and the
Guarantors shall use its commercially reasonable efforts to obtain the
withdrawal or lifting of such order at the earliest practicable time;

 

--------------------------------------------------------------------------------


 

(iv)          in the case of a Shelf Registration Statement, furnish, if and as
requested, without charge to each of the Initial Purchasers, each selling Holder
named in any Registration Statement, and each of the underwriter(s), if any,
before filing with the Commission, copies of any Registration Statement or any
Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (other than any documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review and comment of such Holders and
underwriter(s) in connection with such sale, if any, for a period of at least
five Business Days, and the Company will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which an Initial Purchaser of Transfer Restricted Securities covered by such
Registration Statement or the underwriter(s), if any, shall reasonably object in
writing within five Business Days after the receipt thereof (such objection to
be deemed timely made upon confirmation of telecopy transmission within such
period); provided, that this clause (iv) shall not apply to any filing by the
Company of any annual report on Form 10-K, quarterly report on Form 10-Q or
Current Report on Form 8-K with respect to matters unrelated to the Initial
Securities, the Transfer Restricted Securities and the Exchange Securities and
the offering or exchange therefor.  The objection of an Initial Purchaser or
underwriter, if any, shall be deemed to be reasonable if such Registration
Statement, amendment, Prospectus or supplement, as applicable, as proposed to be
filed, contains a material misstatement or omission;

 

(v)           in the case of a Shelf Registration Statement, promptly prior to
the filing of any document that is to be incorporated by reference into a
Registration Statement or Prospectus, provide upon request copies of such
document to the Initial Purchasers, and to the underwriter(s), if any, and make
the Company’s and the Guarantors’ representatives available for discussion of
such document and other customary due diligence matters; provided, that this
clause (v) shall not apply to any filing by the Company of any annual report on
Form 10-K, quarterly report on Form 10-Q or Current Report on Form 8-K with
respect to matters unrelated to the Initial Securities, the Transfer Restricted
Securities and the Exchange Securities and the offering or exchange therefor;

 

(vi)          in the case of a Shelf Registration Statement, make available at
normal business hours for inspection by the Initial Purchasers, the managing
underwriter(s), if any, participating in any disposition pursuant to such
Registration Statement and any attorney or accountant retained by such Initial
Purchasers or any of the underwriter(s), all financial and other records,
pertinent corporate documents and properties of each of the Company and the
Guarantors and cause the Company’s and the Guarantors’ officers, directors and
employees to supply all information reasonably requested by any such Holder,
underwriter, attorney or accountant in connection with such Registration
Statement or any post-effective amendment thereto subsequent to the filing
thereof (and each such person shall agree that it will keep such information
confidential and not disclose

 

--------------------------------------------------------------------------------


 

any such records, documents, properties or information unless (A) the disclosure
of such records, documents, properties or information is, in the opinion of
counsel to such person, necessary to avoid or correct a misstatement or omission
in such Registration Statement, (B) the release of such records, documents,
properties or information is ordered pursuant to a subpoena or other order from
a court of competent jurisdiction, (C) the records, documents, properties or
information in such records is public or has been made generally available to
the public other than as a result of a disclosure or failure to safeguard by
such person, or (D) disclosure of such records, documents, properties or
information is, in the opinion of counsel for any such person, necessary or
advisable in connection with any action, claim, suit or proceeding, directly or
indirectly, involving such person and arising out of, based upon, related to, or
involving this Agreement, or any transaction contemplated hereby or arising
hereunder and prior to its effectiveness and to use commercially reasonable
efforts to participate in meetings with investors to the extent reasonably
requested by the managing underwriter(s), if any;

 

(vii)         in the case of a Shelf Registration Statement, if requested by any
selling Holders or the underwriter(s), if any, promptly incorporate in any
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, such information as such selling Holders and
underwriter(s), if any, may reasonably request to have included therein,
including, without limitation, information relating to the “Plan of
Distribution” of the Transfer Restricted Securities, information with respect to
the principal amount of Transfer Restricted Securities being sold to such
underwriter(s), the purchase price being paid therefor and any other terms of
the offering of the Transfer Restricted Securities to be sold in such offering;
and make all required filings of such Prospectus supplement or post-effective
amendment as soon as practicable after the Company is notified of the matters to
be incorporated in such Prospectus supplement or post-effective amendment,
subject to the provisions applicable to Exchange Offer Registration Statement
suspension and black-out periods and the last paragraph hereof;

 

(viii)        in the case of a Shelf Registration Statement, cause the Transfer
Restricted Securities covered by the Registration Statement to be rated with the
appropriate rating agencies, if so requested by the Holders of a majority in
aggregate principal amount of Securities covered thereby or the underwriter(s),
if any;

 

(ix)          in the case of a Shelf Registration Statement, if and as
requested, furnish to each Initial Purchaser, each selling Holder and each of
the underwriter(s), if any, without charge upon request, at least one copy of
the Registration Statement, as first filed with the Commission, and of each
amendment thereto, including financial statements and schedules, all documents
incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference);

 

--------------------------------------------------------------------------------


 

(x)           in the case of a Shelf Registration Statement, deliver to each
selling Holder and each of the underwriter(s), if any, without charge upon
request, as many copies of the Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such Persons reasonably
may request; each of the Company and the Guarantors hereby consents to the use
of the Prospectus and any amendment or supplement thereto by each of the selling
Holders and each of the underwriter(s), if any, in connection with the offering
and the sale of the Transfer Restricted Securities covered by the Prospectus or
any amendment or supplement thereto;

 

(xi)          in the case of a Shelf Registration Statement, enter into such
customary agreements (including an underwriting agreement), and make such
customary representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Registration Statement
contemplated by this Agreement, all to such extent as may be reasonably
requested by any Initial Purchaser or by any Holder of Transfer Restricted
Securities or underwriter in connection with any sale or resale pursuant to any
Registration Statement contemplated by this Agreement; and in connection with a
Shelf Registration Statement, whether or not an underwriting agreement is
entered into and whether or not the registration is an Underwritten
Registration, each of the Company and the Guarantors shall:

 

(A)       furnish to each Initial Purchaser, each selling Holder and each
underwriter, if any, in such substance and scope as they may reasonably request
and as are customarily made by issuers to underwriters in primary underwritten
offerings, upon the date of the effectiveness of the Shelf Registration
Statement:

 

(1)           a certificate, dated the date of effectiveness of the Shelf
Registration Statement signed by (y) the President or any Vice President and
(z) a principal financial or accounting officer of each of the Company and the
Guarantors, confirming, as of the date thereof, the matters set forth in
Section 6(d) of the Purchase Agreement and such other matters as such parties
may reasonably request;

 

(2)           an opinion, dated the date of effectiveness of the Shelf
Registration Statement of counsel for the Company and the Guarantors, covering
the matters set forth in Section 6(f) of the Purchase Agreement and such other
matters as such parties may reasonably request, and a statement to the effect
that such counsel has participated in conferences with officers and other
representatives of the Company and the Guarantors, representatives of the
independent public accountants for the Company and the Guarantors,
representatives of the underwriter(s), if any, and counsel to the
underwriter(s), if any, at

 

--------------------------------------------------------------------------------


 

which the contents of the Registration Statement and the related Prospectus and
related matters were discussed and although such counsel has not independently
checked or verified, and is not passing upon and does not assume any
responsibility for the accuracy, completeness or fairness of such statements
contained in the Registration Statement and related Prospectus; on the basis of
the foregoing, nothing has come to such counsel’s attention that caused such
counsel to believe that the applicable Registration Statement, at the time such
Registration Statement or any post-effective amendment thereto became effective,
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or that the Prospectus contained in such Registration Statement
as of its date contained an untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading (it being
understood that such counsel need express no belief as to the financial
statements, financial schedules or notes or other financial or statistical or
accounting information or information pertaining to natural resource reserves,
operation and production or data derived from any of the foregoing, in each case
included in (or omitted from) the Registration Statement and related Prospectus
or any amendments or supplements thereto); and

 

(3)           a customary comfort letter, dated the date of effectiveness of the
Shelf Registration Statement, from the Company’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Section 6(e) of the Purchase Agreement,
without exception;

 

(B)       set forth in full or incorporate by reference in the underwriting
agreement, if any, if so requested by the parties thereto, the indemnification
provisions and procedures of Section 8 hereof with respect to all parties to be
indemnified pursuant to said Section; and

 

(C)       deliver such other documents and certificates as may be reasonably
requested by such parties to evidence compliance with Section 6(c)(xi)(A) hereof
and with any customary conditions contained in the underwriting agreement or
other agreement entered into by the Company or any of the Guarantors pursuant to
this Section 6(c)(xi), if any.

 

If at any time the representations and warranties of the Company and the
Guarantors contemplated in Section 6(c)(xi)(A)(1) hereof cease to be true and

 

--------------------------------------------------------------------------------


 

correct, the Company or the Guarantors shall so advise the Initial Purchasers
and the underwriter(s), if any, and each selling Holder promptly and, if
requested by such Persons, shall confirm such advice in writing;

 

(xii)         in the case of a Shelf Registration Statement, prior to any public
offering of Transfer Restricted Securities, cooperate with the selling Holders,
the underwriter(s), if any, and their respective counsel in connection with the
registration and qualification of the Transfer Restricted Securities under the
state securities or blue sky laws of such jurisdictions as the selling Holders
or underwriter(s), if any, may request and do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Transfer Restricted Securities covered by the Shelf Registration Statement;
provided, however, that none of the Company or the Guarantors shall be required
to register or qualify as a foreign corporation where it is not then so
qualified or to take any action that would subject it to the service of process
in suits or to taxation, other than as to matters and transactions relating to
the Registration Statement, in any jurisdiction where it is not then so subject;

 

(xiii)        shall issue, upon the request of any Holder of Transfer Restricted
Securities covered by the Shelf Registration Statement and only in connection
with any sale of Transfer Restricted Securities by such Holder pursuant to such
Registration Statement (and provided that such Holder delivers such certificates
reasonably requested by the Company in connection with such sale), Exchange
Securities having an aggregate principal amount equal to the aggregate principal
amount of Transfer Restricted Securities being sold by such Holder; such
Exchange Securities to be registered in the name of the purchaser(s) of such
Securities; in return, the Transfer Restricted Securities held by such Holder
shall be surrendered to the Company for cancellation;

 

(xiv)        in the case of a Shelf Registration Statement, cooperate with the
selling Holders and the underwriter(s), if any, to facilitate the timely
preparation and delivery of certificates representing Transfer Restricted
Securities to be sold and not bearing any restrictive legends; and enable such
Transfer Restricted Securities to be in such denominations and registered in
such names as the Holders or the underwriter(s), if any, may request at least
two Business Days prior to any sale of Transfer Restricted Securities made by
such Holders or underwriter(s);

 

(xv)         in the case of a Shelf Registration Statement, use its commercially
reasonable efforts to cause the Transfer Restricted Securities covered by the
Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof or the underwriter(s), if any, to consummate the disposition of
such Transfer Restricted Securities, subject to the proviso contained in
Section 6(c)(xii) hereof;

 

--------------------------------------------------------------------------------


 

(xvi)        if any fact or event contemplated by Section 6(c)(iii)(D) hereof
shall exist or have occurred, prepare a supplement or post-effective amendment
to the Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, subject to the
provisions applicable to Exchange Offer Registration Statement suspension and
black-out periods and the last paragraph hereof;

 

(xvii)       provide a CUSIP number for all Exchange Securities not later than
the effective date of the Registration Statement covering such Exchange
Securities and provide the Trustee under the Indenture with printed certificates
for such Exchange Securities which are in a form eligible for deposit with the
Depository Trust Company and take all other action reasonably necessary to
ensure that all such Exchange Securities are eligible for deposit with the
Depository Trust Company;

 

(xviii)      in the case of a Shelf Registration Statement, cooperate and assist
in any filings required to be made with FINRA and in the performance of any due
diligence investigation by any underwriter (including any “qualified independent
underwriter” as that term is defined within the rules and regulations of FINRA)
that is required to be retained in accordance with the rules and regulations of
FINRA;

 

(xix)        in the case of a Shelf Registration Statement, otherwise use its
commercially reasonable efforts to comply with all applicable rules and
regulations of the Commission, and make generally available to its security
holders, as soon as practicable, a consolidated earnings statement meeting the
requirements of Rule 158 under the Securities Act (which need not be audited)
for the twelve-month period (A) commencing at the end of any fiscal quarter in
which Transfer Restricted Securities are sold to underwriters in a firm
commitment or reasonable best efforts Underwritten Offering or (B) if not sold
to underwriters in such an offering, beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the
Registration Statement;

 

(xx)         cause the Indenture to be qualified under the Trust Indenture Act
not later than the effective date of the first Registration Statement required
by this Agreement, and, in connection therewith, cooperate with the Trustee and
the Holders of Securities to effect such changes to the Indenture as may be
required for such Indenture to be so qualified in accordance with the terms of
the Trust Indenture Act; and to execute and use its commercially reasonable
efforts to cause the Trustee to execute, all documents that may be required to
effect such changes and all other forms and documents required to be filed with
the Commission to enable such Indenture to be so qualified in a timely manner;

 

--------------------------------------------------------------------------------


 

(xxi)        in the case of a Shelf Registration Statement, cause all Securities
covered by the Registration Statement to be listed on each securities exchange
or automated quotation system on which similar securities issued by the Company
are then listed if requested by the Holders of a majority in aggregate principal
amount of Securities or the managing underwriter(s), if any; and

 

(xxii)       in the case of a Shelf Registration Statement, provide promptly to
each Holder upon request each document filed with the Commission pursuant to the
requirements of Section 13 and Section 15 of the Exchange Act; and

 

(xxiii)      in the case of a Shelf Registration Statement, represent, warrant,
and covenant that it (including its agents and representatives) shall not
prepare, make, use, authorize, approve or refer to any Free Writing Prospectus.

 

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Company of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof or any Black-Out Notice delivered
pursuant to Section 3(c) or Section 4(a), such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof, or
until it is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus.  If
so directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice.  In the event
the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or Section 4
hereof, as applicable, shall be extended by the number of days during the period
from and including the date of the giving of such notice pursuant to
Section 6(c)(iii)(D) hereof or any Black-Out Notice delivered pursuant to
Section 3(c) or Section 4(a) to and including the date when each selling Holder
covered by such Registration Statement shall have received the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xvi) hereof or
shall have received the Advice.

 

Section 7.  Registration Expenses.

 

(a)           All expenses incident to the Company’s and the Guarantors’
performance of or compliance with this Agreement will be borne by the Company
and the Guarantors, jointly and severally, regardless of whether a Registration
Statement becomes effective, including, without limitation: (i) all registration
and filing fees and expenses (including filings made by any Initial Purchaser or
Holder with FINRA (and, if applicable, the fees and expenses of any “qualified
independent underwriter” and its counsel that may be required by the rules and
regulations of FINRA)); (ii) all fees and expenses of compliance with federal
securities and state securities or blue sky laws; (iii) all expenses of printing
(including printing certificates for the Exchange Securities to be issued in the
Exchange Offer and printing of Prospectuses), messenger and delivery services
and telephone;

 

--------------------------------------------------------------------------------


 

(iv) all fees and disbursements of counsel for the Company, the Guarantors and,
subject to Section 7(b) hereof, the Holders of Transfer Restricted Securities;
(v) all application and filing fees in connection with listing the Exchange
Securities on a securities exchange or automated quotation system pursuant to
the requirements thereof; and (vi) all fees and disbursements of independent
certified public accountants of the Company and the Guarantors (including the
expenses of any special audit and comfort letters required by or incident to
such performance); provided, that all underwriting discounts and commissions and
transfer taxes, if any, relating to the sale or disposition of a Holder’s
Transfer Restricted Securities pursuant to a Shelf Registration Statement shall
be the responsibility of each Holder.

 

Each of the Company and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.

 

(b)           In connection with any Shelf Registration Statement required by
this Agreement, the Company and the Guarantors, jointly and severally, will
reimburse the Initial Purchasers and the Holders of Transfer Restricted
Securities being registered pursuant to the Shelf Registration Statement, for
the reasonable fees and disbursements of not more than one counsel, who shall be
Paul Hastings LLP or such other counsel as may be chosen by the Holders of a
majority in principal amount of the Transfer Restricted Securities for whose
benefit such Registration Statement is being prepared.

 

Section 8.  Indemnification.

 

(a)           Each of the Company and the Guarantors, jointly and severally,
agrees to indemnify and hold harmless each (i) Holder and each Initial
Purchaser, their respective affiliates, directors, officers and employees, and
(ii) each person, if any, who controls any Holder or Initial Purchaser within
the meaning of the Securities Act and the Exchange Act (any of the Persons
referred to in clauses (i) and (ii) may hereinafter be referred to as an
“Indemnified Holder”) against any loss, claim, damage, liability or expense, as
incurred, to which such Indemnified Holder may become subject, under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company or settled without the written consent of the Company pursuant to
Section 8(d)), insofar as such loss, claim, damage,

 

--------------------------------------------------------------------------------


 

liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based: upon any untrue statement or alleged untrue statement
of a material fact contained in any Registration Statement or Prospectus (or any
amendment or supplement thereto) or free writing prospectus, or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and to reimburse each Indemnified Holder (including the
fees and disbursements of counsel to any Indemnified Holder) as such expenses
are reasonably incurred by such Indemnified Holder in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the foregoing
indemnity agreement shall not apply, with respect to any Holder or Initial
Purchaser, to any loss, claim, damage, liability or expense to the extent, but
only to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information relating to any Holder or Initial Purchaser
furnished to the Company by such Holder or Initial Purchaser expressly for use
in such Registration Statement or Prospectus (or any amendment or supplement
thereto) or free writing prospectus.  The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Company and the
Guarantors may otherwise have.

 

(b)           Each Holder and each Initial Purchaser agrees, severally and not
jointly, to indemnify and hold harmless the Company and each Guarantor, each of
their respective directors and officers and each person, if any, who controls
the Company or any Guarantor within the meaning of the Securities Act or the
Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company or any Guarantor or any such director, officer or
controlling person may become subject, under the Securities Act, the Exchange
Act, or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Holder or Initial Purchaser or settled
without the written consent of such Initial Purchaser pursuant to Section 8(d)),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based: upon any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement or Prospectus (or any amendment or supplement thereto) or
free writing prospectus, or the omission or alleged omission therefrom of a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case to
the extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in any Registration Statement
or Prospectus (or any amendment or supplement thereto) or free writing
prospectus, in reliance upon and in conformity with written information relating
to any Holder or Initial Purchaser furnished to the Company by such Holder or
Initial Purchaser expressly for use in such Registration Statement or Prospectus
(or any amendment or supplement thereto) or free writing prospectus; and to
reimburse the Company or any Guarantor and each such director, officer or
controlling person for any and all expenses (including the fees and
disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director, officer or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action.  The indemnity agreement
set forth in this Section 8(b) shall be in addition to any liabilities that each
Holder and Initial Purchaser may otherwise have.

 

(c)           Promptly after receipt by an indemnified party under this
Section 8 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against an indemnifying party
under this Section 8, notify the indemnifying party in writing of the
commencement thereof, but the omission so to notify the indemnifying party will
not relieve it from any liability which it may have to any indemnified party
hereunder for contribution or otherwise than under the indemnity

 

--------------------------------------------------------------------------------


 

agreement contained in this Section 8 or to the extent it is not materially
prejudiced (through the forfeiture of substantive rights and defenses) as a
result of such failure and shall not relieve the indemnifying party from any
liability that the indemnifying party may have to an indemnified party otherwise
than under the provisions of this Section 8.  In case any such action is brought
against any indemnified party and such indemnified party seeks or intends to
seek indemnity from an indemnifying party, the indemnifying party will be
entitled to participate in and, to the extent that it shall elect, jointly with
all other indemnifying parties similarly notified, by written notice delivered
to the indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded (based on the advice
of counsel to the indemnified party) that a conflict may arise between the
positions of the indemnifying party and the indemnified party in conducting the
defense of any such action or that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, the indemnified party or parties shall have
the right to select separate counsel to assume such legal defenses and to
otherwise participate in the defense of such action on behalf of such
indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with local counsel (in each jurisdiction)), approved
by the indemnifying party, representing the indemnified parties who are parties
to such action) or (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.

 

(d)           The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
will not be unreasonably withheld, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment that would otherwise be subject
to indemnification hereunder.  No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement, compromise or
consent to the entry of judgment in any pending or threatened action, suit or
proceeding in respect of which any indemnified party is or could have been a
party and indemnity was or could have been sought hereunder by such indemnified
party, unless such settlement, compromise or consent (i) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (ii) does not
include any statements as to or any findings of fault, culpability or failure to
act by or on behalf of any indemnified party.

 

--------------------------------------------------------------------------------


 

(e)           If the indemnification provided for in this Section 8 is
unavailable to an indemnified party under Section 8(a) or (b) hereof (other than
by reason of exceptions provided in those Sections) in respect of any losses,
claims, damages, liabilities, judgments, actions or expenses referred to
therein, then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Guarantors, on the one hand, and the Holders, on
the other hand, from the Initial Placement (which in the case of the Company and
the Guarantors shall be deemed to be equal to the total net proceeds to the
Company and the Guarantors from the Initial Placement (before deducting
expenses)), the amount of Additional Interest which did not become payable as a
result of the filing of the Registration Statement resulting in such losses,
claims, damages, liabilities, judgments, actions or expenses, and such
Registration Statement (including, in the case or Holders, the benefit of the
offering of the Transfer Restricted Securities and Exchange Securities or
receiving Exchange Securities registered under the Securities Act), or if such
allocation is not permitted by applicable law, the relative fault of the Company
and the Guarantors, on the one hand, and the Initial Purchaser or Holders, on
the other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations.  The relative fault of the Company on the one
hand and of the Indemnified Holder on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or any of the Guarantors, on the
one hand, or the Initial Purchaser or the Indemnified Holders, on the other
hand, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include, subject to the
limitations set forth in this Section 8, any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim.

 

The Company, the Guarantors and each Initial Purchasers and Holders of Transfer
Restricted Securities agree that it would not be just and equitable if
contribution pursuant to this Section 8(e) were determined by pro rata
allocation (even if the Initial Purchasers and Holders were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in the immediately
preceding paragraph.  The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, liabilities or expenses referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this Section 8, none of the
Initial Purchasers and Holders (and its related Indemnified Holders) shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the aggregate proceeds received by such Initial Purchasers and Holder with
respect to the Initial Securities or Exchange Securities exceeds the amount of
any damages which such Initial Purchasers and Holder

 

--------------------------------------------------------------------------------


 

has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.  The Holders’ obligations to contribute pursuant
to this Section 8(e) are several in proportion to the respective principal
amount of Initial Securities held by each of the Holders hereunder and not
joint.

 

Section 9.  Rule 144A.  Each of the Company and the Guarantors hereby agrees
with each Holder, if the Company is not subject to Section 13 or
Section 15(d) of the Exchange Act and any Transfer Restricted Securities remain
outstanding, to make available upon request to any Holder or beneficial owner of
Transfer Restricted Securities in connection with any sale thereof and any
prospective purchaser of such Transfer Restricted Securities from such Holder or
beneficial owner, the information required by Rule 144A(d)(4) under the
Securities Act in order to permit resales of such Transfer Restricted Securities
pursuant to Rule 144A under the Securities Act.

 

Section 10.  Participation in Underwritten Registrations.  No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

 

Section 11.  Selection of Underwriters.  The Holders of Transfer Restricted
Securities covered by the Shelf Registration Statement who desire to do so may
sell such Transfer Restricted Securities in an Underwritten Offering.  In any
such Underwritten Offering, the investment banker(s) and managing
underwriter(s) that will administer such offering will be selected by the
Holders of a majority in aggregate principal amount of the Transfer Restricted
Securities included in such offering; provided, however, that such investment
banker(s) and managing underwriter(s) must be reasonably satisfactory to the
Company.

 

Section 12.  Miscellaneous.

 

(a)           Remedies.  Each of the Company and the Guarantors hereby agrees
that monetary damages would not be adequate compensation for any loss incurred
by reason of a breach by it of the provisions of this Agreement and hereby agree
to waive the defense in any action for specific performance that a remedy at law
would be adequate.

 

(b)           No Inconsistent Agreements.  Each of the Company and the
Guarantors will not on or after the date of this Agreement enter into any
agreement with respect to its securities that conflicts with the rights granted
to the Holders in this Agreement or otherwise conflicts with the provisions
hereof.  The rights granted to the Holders hereunder do not in any way conflict
with the rights granted to the holders of the Company’s or any of the
Guarantors’ securities under any agreement in effect on the date hereof.

 

--------------------------------------------------------------------------------


 

(c)           Adjustments Affecting the Securities.  The Company will not take
any action, or permit any change to occur, with respect to the Securities that
would materially and adversely affect the ability of the Holders to Consummate
any Exchange Offer.

 

(d)           Amendments and Waivers.  The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to or departures
from the provisions hereof may not be given unless the Company has (i) in the
case of Section 5 hereof and this Section 12(d)(i), obtained the written consent
of Holders of all outstanding Transfer Restricted Securities and (ii) in the
case of all other provisions hereof, obtained the written consent of Holders of
a majority of the outstanding principal amount of Transfer Restricted Securities
(excluding any Transfer Restricted Securities held by the Company or its
Affiliates).  Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose securities are being tendered pursuant to the Exchange Offer or registered
on a Shelf Registration Statement and that does not affect directly or
indirectly the rights of other Holders whose securities are not being tendered
pursuant to such Exchange Offer or registered on a Shelf Registration Statement
may be given by the Holders of a majority of the outstanding principal amount of
Transfer Restricted Securities being tendered or registered, as the case may be;
provided, however, that, with respect to any matter that directly or indirectly
affects the rights of any Initial Purchaser hereunder, the Company shall obtain
the written consent of the Representative with respect to which such amendment,
qualification, supplement, waiver, consent or departure is to be effective.

 

(e)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

 

(i)            if to a Holder, at the address set forth on the records of the
Trustee under the Indenture, with a copy to the Trustee under the Indenture; and

 

if to the Company:

Sanchez Energy Corporation

1111 Bagby Street, Suite 1800

Houston, Texas 77002

Facsimile:  (713) 783-5323

Attention:  Chief Financial Officer

 

(ii)           with a copy to:

 

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana Street

44th Floor

Houston, Texas 77002

Facsimile: 713-236-0822

Attention:  David P. Elder

 

--------------------------------------------------------------------------------


 

All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

 

(f)            Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including, without limitation, and without the need for an express
assignment, subsequent Holders of Transfer Restricted Securities; provided,
however, that this Agreement shall not inure to the benefit of or be binding
upon a successor or assign of a Holder unless and to the extent such successor
or assign acquired Transfer Restricted Securities from such Holder.

 

(g)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile, email or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

(h)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(i)            Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(j)            Severability.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

 

(k)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SEP HOLDINGS III, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SN COTULLA ASSETS, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SN MARQUIS LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SN OPERATING, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

 

RBC CAPITAL MARKETS, LLC

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acting on behalf of themselves and as
the Representative of the several
Initial Purchasers named in Schedule 1 to the
Purchase Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Subsidiaries

 

Subsidiary

 

Jurisdiction of Organization

SEP Holdings III, LLC

 

Delaware

SN Cotulla Assets, LLC

 

Texas

SN Marquis LLC

 

Delaware

SN Midstream, LLC

 

Delaware

SN Operating, LLC

 

Texas

 

--------------------------------------------------------------------------------